Exhibit 10.1

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF NEW YORK

 

       )      

In re:

     )       Chapter 11      )      

DBSD NORTH AMERICA, INC., et al.,1

     )       Case No. 09-13061 (REG)      )      

Debtors.

     )       Jointly Administered

 

     )      

ORDER AUTHORIZING AND

APPROVING THE INVESTMENT AGREEMENT

 

Upon the motion (the “Motion”) of the above-captioned debtors (the “Debtors”)
for the entry of an order (this “Order”) approving and authorizing the Debtors’
entry into the Investment Agreement (defined below) pursuant to sections 105(a)
and 363(b) of title 11 of the United States Code (the “Bankruptcy Code”) and
Rule 6004 of the Federal Rules of Bankruptcy Procedure; it appearing that the
relief requested is in the best interests of the Debtors’ estates, their
creditors, and other parties in interest; the Court having jurisdiction to
consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§
157 and 1334; consideration of the Motion and the relief requested therein being
a core proceeding pursuant to 28 U.S.C. § 157(b); venue being proper before this
Court pursuant to 28 U.S.C. §§ 1408 and 1409; notice of the Motion having been
adequate and appropriate under the circumstances; and after due deliberation and
sufficient cause appearing therefor, it is hereby ORDERED that:

1. The Motion is granted to the extent set forth herein.

 

 

1

The Debtors in these chapter 11 cases, together with the last four digits of
each Debtor’s federal tax identification number, are: DBSD North America, Inc.
(6404); 3421554 Canada Inc. (4288); DBSD Satellite Management, LLC (3242); DBSD
Satellite North America Limited (6400); DBSD Satellite Services G.P. (0437);
DBSD Satellite Services Limited (8189); DBSD Services Limited (0168); New DBSD
Satellite Services G.P. (4044); and SSG UK Limited (6399). The service address
for each of the Debtors is 11700 Plaza America Drive, Suite 1010, Reston,
Virginia 20190.



--------------------------------------------------------------------------------

2. The Investment Agreement, dated as of February 24, 2011, between DBSD North
America, Inc. and DISH Network Corporation (“DISH”), a copy of which is attached
hereto as Exhibit A (collectively with all exhibits thereto, the “Investment
Agreement”), is hereby approved.

3. The Debtors are authorized to execute, deliver, perform under, consummate and
implement the Investment Agreement and all related agreements, instruments and
documents, and to take any and all actions necessary and proper to implement the
terms of such agreements, instruments and documents, as may be reasonably
necessary or desirable to implement and perform under the Investment Agreement
and consummate the transactions contemplated thereby, and such agreements,
instruments and documents shall be binding and enforceable against the Debtors
and their estates and the other parties thereto in accordance with their terms
and subject to the conditions therein.

4. The Debtors are authorized to amend, modify or supplement the Investment
Agreement in accordance with its terms (subject to any applicable consent
requirements) without further order of this Court or notice thereof to any
party.

5. The Debtors are authorized to reimburse DISH and its affiliates for all
Investor Transaction Expenses (as such term is defined in the Investment
Agreement) in accordance with the terms of the Investment Agreement without
further order of the Court.

6. Any amounts owing to DISH and its affiliates under the Investment Agreement,
including, without limitation, those amounts described in sections 4.07(b) and
6.02 of the Investment Agreement, are entitled to administrative expense
priority under section 503(b) of the Bankruptcy Code.

 

2



--------------------------------------------------------------------------------

7. The automatic stay provisions of section 362 of the Bankruptcy Code hereby
are, to the extent applicable, vacated and modified to the extent necessary
without the need for any further order of this Court to permit DISH to issue
notices, including, without limitation, notices under Article VI of the
Investment Agreement, required or permitted to be given to the Debtors under the
terms of the Investment Agreement.

8. The Reverse Break-Up Fee (as defined in the Investment Agreement) constitutes
liquidated damages and not a penalty and shall be the exclusive remedy of the
Company, its Affiliates and its Related Persons (each as defined in the
Investment Agreement) after any Reverse Break-Up Fee Termination (as defined in
the Investment Agreement), other than any monetary remedy, to the extent in
excess of the Reverse Break-Up Fee, available to the Company and any Company
Subsidiaries for a willful and material breach (as defined in the Investment
Agreement) of the Investment Agreement by DISH.

9. The Company shall not, and shall cause each of its Related Persons not to,
bring any cause of action (other than for a willful and material breach of the
Investment Agreement by DISH) against or otherwise seek remedies from, DISH or
any Affiliate of DISH or any of their respective Related Persons, whether at
equity or in law, for breach of contract, in tort or otherwise, in the event
that the Investment Agreement is terminated for any reason in accordance with a
Reverse Break Fee Termination, and any claim, right or cause of action by the
Company or any other person against DISH, its Affiliates or their respective
Related Persons in excess of the applicable Reverse Break-Up Fee is waived,
released and forever discharged.

10. The Debtors shall be entitled to specific performance of the Investment
Agreement in accordance with the provisions of Section 7.09 of the Investment
Agreement.

 

3



--------------------------------------------------------------------------------

11. DISH shall be entitled to a separate and distinct vote, under any plan of
reorganization proposed for any of the Debtors, for each Subject Claim (as such
term is defined in the Investment Agreement) that it acquires through the tender
offer described in section 4.13 of the Investment Agreement.

12. DISH shall be entitled to all rights and remedies contained in the
Investment Agreement, including, but not limited to, those contained in section
6.02(f) of the Investment Agreement.

13. This Order shall take effect immediately upon entry thereof.

New York, New York

Dated: March 15, 2011

 

/s/ Robert E. Gerber

  United States Bankruptcy Judge  

 

4



--------------------------------------------------------------------------------

Exhibit B

Investment Agreement

 



--------------------------------------------------------------------------------

EXECUTION VERSION

FIRST AMENDMENT TO AMENDED AND RESTATED INVESTMENT AGREEMENT

FIRST AMENDMENT TO AMENDED AND RESTATED INVESTMENT AGREEMENT, dated as of
March 15, 2011 (this “Amendment”), between DBSD NORTH AMERICA, INC., a Delaware
corporation (the “Company”) and DISH NETWORK CORPORATION, a Nevada corporation
(“Investor”).

RECITALS

WHEREAS the Investor and Company are parties to that certain Amended and
Restated Investment Agreement, dated as of February 24, 2011 (the “Agreement”);

WHEREAS, the Investor and ICO Global Communications (Holdings) Limited have
entered into that certain Restructuring Support Agreement, dated as of March 15,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Support Agreement”), and that certain Implementation Agreement dated as of
March 15, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Implementation Agreement”); and

WHEREAS the Investor and Company desire to amend the Agreement and certain of
its exhibits pursuant to Section 6.03 of the Agreement as set forth in this
Amendment.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Investor and Company hereby mutually agree as follows:

 

1. Capitalized terms used herein but not otherwise defined shall have the
meanings ascribed thereto in the Agreement.

 

2. After the seventh paragraph in the Recitals of the Agreement the following
paragraph shall be inserted:

“WHEREAS, the Investor and ICO Global Communications (Holdings) Limited have
entered into that certain Restructuring Support Agreement, dated as of March 15,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Support Agreement”), and that certain Implementation Agreement dated as of
March 15, 2011;”



--------------------------------------------------------------------------------

3. Section 1.01 of the Agreement is hereby amended and restated in its entirety
to read as follows:

“Purchase and Sale of Shares. On the terms and subject to the conditions set
forth in this Agreement, at the Closing, the Reorganized Company will issue,
sell and deliver to Investor, and Investor will purchase and receive from the
Reorganized Company, 10,000 shares (the “Shares”) of the common stock, par value
$0.01 per share of the Reorganized Company (the “Common Stock”) for an aggregate
purchase price equal to (a) cash sufficient to (i) satisfy claims for all
amounts due and owing (including principal and interest accrued and unpaid
through Closing in accordance with the terms therein) under those 7.5%
Convertible Senior Secured Notes due 2009 (the “Notes”) not owned by Investor,
issued under (and with such amounts determined in accordance with) that certain
indenture dated August 15, 2005, as supplemented and amended, among the Company,
the guarantors named therein, and The Bank of New York Mellon (f/k/a The Bank of
New York), as trustee (the “Note Indenture”), (ii) repay in full all of the
Company’s outstanding obligations under the Replacement DIP Facility, (iii) pay
in cash 100% of each allowed general unsecured claim, not owned by Investor,
against Debtors, including the general unsecured claim held by Sprint Nextel
Corporation (“Sprint”) against Satellite Services as and when allowed, (iv) pay
in cash 100% of each allowed administrative claim (including cure amounts on
contracts previously assumed) that are not being paid on a current and regular
basis, not owned by Investor, against the Debtors, and (v) the Net Equity
Distribution (as defined below) (collectively, the “Cash Purchase Price”)
payable as set forth below in Section 1.03, plus (b) (i) the contribution to the
Company of the allowed general unsecured claims and the allowed administrative
claims against the Debtors owned by Investor, (ii) the contribution to the
Company of the Notes owned by Investor and (iii) the contribution to the Company
of the amount owed under the Prepetition Credit Agreement (collectively, the
“Investor Contributions” and, together with the Cash Purchase Price, the
“Purchase Price”). Following such contribution of the amounts owed under the
Prepetition Credit Agreement and the other claims contributed pursuant to the
Investor Contributions, none of the Debtors or any of their Affiliates party
thereto shall have any further obligations under the Prepetition Credit
Agreement or under any such claims. The purchase and sale of the Shares, and the
Investor Contributions are collectively referred to in this Agreement as the
“Transaction”. For purposes of this Agreement, “Net Equity Distribution” shall
mean $290 million minus the sum of all amounts paid on or prior to the Closing
Date to ICO Global Communications (Holdings) Limited pursuant to Section 2.2(b)
of that certain Implementation Agreement between ICO Global Communications
(Holdings) Limited and Investor dated as of March 15, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Implementation
Agreement”).

 

4. Sections 4.02(d)(ii) and (iii) of the Agreement are hereby amended and
restated in its entirety to read as follows:



--------------------------------------------------------------------------------

“(ii) during the three (3) business day period following such notification
described in clause (i), provide Investor a reasonable opportunity to make such
adjustments in the terms and conditions of this Agreement as would permit the
Company to accept Investor’s proposal notwithstanding such Alternative Proposal
and (iii) during the three (3) business day period following such notification
described in clause (i), consider in good faith any changes to this Agreement
proposed by Investor with respect to the Transaction.”

 

5. Section 4.12(c) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“Prior to April 11, 2011, the Debtors will file in the Chapter 11 Cases (i) the
Plan, which Plan will contain the terms contained in the Plan Term Sheet, will
not contain terms that are inconsistent with those set forth in the Plan Term
Sheet and will otherwise be in form and substance satisfactory to Investor and
(ii) the Disclosure Statement. The Debtors will not amend, supplement or
otherwise modify any provision of the Plan or the Disclosure Statement (each as
filed with the Bankruptcy Court) without the prior consent of Investor which
will not be unreasonably withheld.”

 

6. Section 4.13(a) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“Investor shall commence, no later that five (5) business days after the entry
by the Bankruptcy Court of the Investment Agreement Approval Order, a tender
offer (the “Tender Offer”) for any and all of (i) the outstanding Notes,
(ii) allowed general unsecured claims of the Debtors (other than Satellite
Services) as set forth in Sections 2.21(b)(ii) of the Company Disclosure Letter,
but only to the extent of the “Total Amount to Be Tendered” (as such amount is
reflected in such Section of the Company Disclosure Letter), (iii) allowed
general unsecured claims of Satellite Services as set forth in
Section 2.21(b)(i) of the Company Disclosure Letter, (iv) [Reserved] and
(v) allowed non-ordinary course administrative claims of the Debtors relating to
cure amounts for contracts previously assumed as set forth in
Section 2.21(b)(vi) of the Company Disclosure Letter (collectively, the “Subject
Claims”), in each case pursuant to the terms set forth in the term sheet
attached as Exhibit D hereto (the “Tender Offer Term Sheet”) and this
Section 4.13.”

 

7. Section 5.02(f) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“Filing of the Plan and the Disclosure Statement. Not later than April 11, 2011,
the Company shall have filed in the Chapter 11 Cases, the Plan and the
Disclosure Statement.”

 

8. Section 5.02(h) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“Disclosure Statement Approval Order. Not later than May 23, 2011, the
Bankruptcy Court shall have entered an order in the Chapter 11 Cases approving
the Disclosure



--------------------------------------------------------------------------------

 

Statement, in form and substance not inconsistent with the provisions of this
Agreement and which otherwise shall be in form and substance reasonably
satisfactory to Investor (the “Disclosure Statement Approval Order”), and the
Company shall have complied with the Disclosure Statement Approval Order in all
respects.”

 

9. Section 5.02(j) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“Confirmation Order. The Bankruptcy Court shall have entered the Confirmation
Order in the Chapter 11 Cases not later than July 7, 2011.”

 

10. Section 5.02(m) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“Excluding allowed claims (x) owed to the Debtors’ and the Creditors Committees’
retained professionals, (y) owed in respect of fees of other professionals to
the extent authorized to be paid on a current basis subsequent to the
commencement of the Chapter 11 Cases and (z) relating to amounts owed under the
Replacement DIP Facility, the total amount of (i) any allowed administrative
claims owed pursuant to sections 503(b), 507(a)(2), 507(b), or 1114(e)(2) of the
Bankruptcy Code; (ii) any allowed priority tax claims owed pursuant to section
507(a)(8) of the Bankruptcy Code; (iii) any cure claims pursuant to section
365(b) of the Bankruptcy Code and (iv) any other allowed claims accorded
priority in right of payment under section 507(a) of the Bankruptcy Code, shall
not exceed $14 million.”

 

11. Exhibit A to the Agreement is hereby amended by Exhibit 1 to this Amendment
attached hereto.

 

12. Exhibit D to the Agreement is hereby amended by Exhibit 2 to this Amendment
attached hereto.

 

13. Investor shall cause the Tender Offer Documents to reflect the amendments
set forth herein.

 

14. Each individual executing this Amendment on behalf of an entity hereby
represents and warrants to the other party or parties to this Amendment that
(a) such individual has been duly and validly authorized to execute and deliver
this Amendment on behalf of such entity; and (b) this Amendment is and will be
duly authorized, executed and delivered by such entity.

 

15. This Amendment may be executed in any number of counterparts each of which
shall be deemed an original and all of which shall constitute one and the same
agreement. This Amendment shall be deemed executed upon each party’s delivery of
executed signature pages which may be delivered electronically or by facsimile
with the same effect as originals.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Investor have duly executed this Amendment
as of the date first written above.

 

DISH NETWORK CORPORATION

By:

 

 

  Name:   Title:

DBSD NORTH AMERICA, INC.

By:

 

 

  Name:   Title:

[Signature Page to First Amendment to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

Exhibit 1

Revised Plan Term Sheet



--------------------------------------------------------------------------------

EXHIBIT A

 

 

DBSD NORTH AMERICA, INC., ET AL.

TERM SHEET FOR PROPOSED RESTRUCTURING OF DBSD NORTH AMERICA, INC.

March 15, 2011

 

 

THIS TERM SHEET DOES NOT CONSTITUTE (NOR SHALL IT BE CONSTRUED AS) AN OFFER WITH
RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OR REJECTIONS AS TO
ANY PLAN OF REORGANIZATION, IT BEING UNDERSTOOD THAT SUCH A SOLICITATION, IF
ANY, SHALL BE MADE ONLY IN COMPLIANCE WITH APPLICABLE PROVISIONS OF SECURITIES,
BANKRUPTCY AND/OR OTHER APPLICABLE LAWS. THIS TERM SHEET DOES NOT ADDRESS ALL
MATERIAL TERMS THAT WOULD BE REQUIRED IN CONNECTION WITH ANY POTENTIAL FINANCIAL
RESTRUCTURING AND ANY AGREEMENT IS SUBJECT TO THE EXECUTION OF DEFINITIVE
DOCUMENTATION IN FORM AND SUBSTANCE CONSISTENT WITH THIS TERM SHEET AND
OTHERWISE ACCEPTABLE TO DISH (DEFINED BELOW) AND THE DEBTORS (DEFINED BELOW).
THIS TERM SHEET HAS BEEN PRODUCED FOR DISCUSSION AND SETTLEMENT PURPOSES ONLY
AND IS SUBJECT TO THE PROVISIONS OF RULE 408 OF THE FEDERAL RULES OF EVIDENCE
AND OTHER SIMILAR APPLICABLE STATE AND FEDERAL RULES. THIS TERM SHEET AND THE
INFORMATION CONTAINED HEREIN IS STRICTLY CONFIDENTIAL AND SHALL NOT BE SHARED
WITH ANY OTHER PARTY ABSENT THE PRIOR WRITTEN CONSENT OF DISH.

This term sheet (“Term Sheet”) describes certain of the principal terms of a
proposed restructuring (the “Restructuring”) for the existing debt and other
obligations of DBSD North America, Inc. (“DBSD” and once reorganized,
“Reorganized DBSD”) and certain of its affiliates (collectively, the “Debtors”
and once reorganized, the “Reorganized Debtors”). DBSD is currently a 99.84%
owned subsidiary of ICO Global Communications (Holdings) Limited (“ICO Global”).
As described in greater detail herein, the Restructuring shall be consummated
through either a modification to the Existing Plan1 or a new plan of
reorganization (with respect to either, the “Plan”) based on an aggregate
investment as set forth in section 1.1 of the Investment Agreement (as defined
below) by DISH Network Corporation (“DISH”), as more fully described below. This
Term Sheet has been produced for discussion and settlement purposes only.

 

 

1

“Existing Plan” means the Debtors' Second Amended Joint Plan of Reorganization
Pursuant to Chapter 11 of the United States Bankruptcy Code (the "Existing
Plan") (Docket No. 500).



--------------------------------------------------------------------------------

Overview The Restructuring    Under the Plan, (A) DISH shall contribute (1) all
of its Prepetition Facility Claims2 under that certain Amended and Restated
Revolving Credit Agreement, dated as of April 7, 2008 (the “Credit Agreement”)
and (2) cash in an aggregate amount as set forth in section 1.1 of the
Investment Agreement, in exchange for 100% of the equity capital of Reorganized
DBSD, (B) the holders of the 7.5% Convertible Senior Secured Notes due 2009 (the
“Senior Notes”) issued by DBSD under that certain indenture dated August 15,
2005 (as supplemented and amended, the “Indenture”) shall be unimpaired and paid
in full in cash in accordance with the terms of the Indenture, (C) general
unsecured creditors shall receive a cash distribution as described below, and
(D) holders of equity interests in DBSD shall receive a cash distribution from
the Debtors in respect of their interests as described below.
Implementation of the


Restructuring

  

The Debtors and DISH shall mutually agree upon the definitive documentation
required for the Restructuring (the “Definitive Restructuring Documents”), which
shall reflect the terms and conditions set forth herein and such other terms and
conditions as shall be acceptable to the Debtors and DISH.

 

The Debtors shall seek confirmation of the Plan as provided in the Definitive
Restructuring Documents.

New DIP Facility    The Debtors and DISH shall enter into a replacement DIP
facility (the “New DIP Facility”) of up to $87.5 million, the proceeds of which
shall be used to (i) repay in full in cash the obligations under the existing
DIP facility provided by certain holders of Senior Note Claims (the “Old DIP
Facility”),3 (ii) fund bankruptcy related costs, and (iii) provide working
capital to the Debtors. Pursuant to Bankruptcy Code section 364(c), the
obligations under the New DIP Facility shall be entitled to superpriority claim
status and shall be secured by (A) senior liens on all unencumbered assets of
the Debtors and (B) junior liens on all assets of the Debtors, subject to the
prepetition and adequate protection liens of holders of secured claims under the
Credit Agreement and the Indenture. The terms and conditions of the New DIP
Facility are more fully set forth on the term sheet attached hereto as
Exhibit 1. The New DIP Facility shall be paid in full in cash by the Debtors

 

2

Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to them in Existing Plan.

3

That certain Secured Super-Priority Debtor-in-Possession Credit Agreement, dated
as of January 8, 2010, as amended.

 

2



--------------------------------------------------------------------------------

   with proceeds provided by DISH as contemplated in the Investment Agreement.
Securities Contemplated by the Plan New Capital Stock   

Pursuant to that certain amended and restated investment agreement between DBSD
and DISH (as amended, the “Investment Agreement”), the shares to be issued to
DISH, when issued and delivered, will have been duly and validly authorized and
will be duly and validly issued and delivered. Upon issuance, the shares will be
fully paid and non-assessable, free of preemptive or similar rights.

 

As of the closing of the purchase and sale of such shares on the effective date
of the Plan (the “Effective Date”), the authorized capital stock of Reorganized
DBSD will consist solely of 10,000 shares of common stock, of which 10,000
shares will be issued and outstanding (the “New Common Stock”). As of the
Effective Date, there will be no shares of capital stock or other equity
interests of Reorganized DBSD issued, reserved for issuance or outstanding,
other than the New Common Stock.

Treatment of Claims and Equity Interests Administrative, Priority Tax
and Other Priority Claims    On or as soon as practicable after the Effective
Date, each holder of an allowed administrative, priority tax or other priority
claim shall receive cash equal to the full amount of its claim or otherwise be
rendered unimpaired. Credit Agreement Claims    On the Effective Date, the
Credit Agreement claims shall be satisfied in full by issuance to DISH of equity
interests in Reorganized DBSD. Other Secured Claims    On the Effective Date,
all secured claims other than Credit Agreement claims and New DIP Facility
claims shall be reinstated and paid in full in cash in the ordinary course in
accordance with their terms as such claims become due. Senior Notes    The
holders of Senior Notes shall be unimpaired and, on the Effective Date, shall be
paid in full in cash, including accrued and unpaid interest, in accordance with
the terms of the Indenture. General Unsecured Claims
Against Debtors Other Than
New DBSD Satellite Services
G.P. (“Satellite Services”)    On or as soon as practicable after the Effective
Date, each holder of an allowed general unsecured claim against Debtors other
than Satellite Services, shall be unimpaired and paid in full in cash in
accordance with the terms of the document, agreement or instrument giving rise
to such claim. General Unsecured Claim
Against Satellite Services    Sprint Nextel Corporation (“Sprint”) alleges to be
the only holder of a general unsecured claim against Satellite Services pursuant
to its claim which is asserted in the amount of $104,194,649 and which has been
designated as Claim No. 138 by the court-appointed claims agent (the “Sprint
Claim”). DISH at its option may join in the objection to the Sprint Claim
previously filed by the Debtors (the “Sprint Objection”).

 

3



--------------------------------------------------------------------------------

   The Sprint Claim shall be unimpaired and paid in full and in cash if, as and
when allowed.

Existing Equity in DBSD

  

On the Effective Date, all existing equity interests of DBSD shall be cancelled
pursuant to the Plan and the holders thereof shall each receive its pro rata
share of the Net Equity Distribution in full satisfaction of such interests.

 

For purposes of this Term Sheet, “Net Equity Distribution” shall mean $290
million minus the sum of all amounts paid on or prior to the Closing Date to ICO
Global pursuant to Section 2.2(b) of that certain Implementation Agreement
between ICO Global and DISH dated as of March 15, 2011 (as amended, supplemented
or otherwise modified from time to time, the “Implementation Agreement”) which
shall be credited against ICO Global’s distribution under the Plan.

Existing Equity in Debtor-Subsidiaries of DBSD

   On the Effective Date, all equity interests in any Debtor-subsidiary of DBSD
shall be reinstated and unaffected by the Plan.

General Provisions

Board of Directors of Reorganized DBSD

  

The board of directors of Reorganized DBSD shall be comprised of five to ten
members, with all members being designated by DISH in its sole discretion on
terms to be determined by DISH.

 

Each new board member shall be entitled to execute a D&O Indemnification
Agreement in form and substance reasonably acceptable to such member and
Reorganized DBSD upon his or her appointment.

Means for Implementation

   To the extent not explicitly set forth in the Definitive Restructuring
Documents, the parties shall agree upon the precise mechanics for implementing
each of the transactions contemplated by the Restructuring and the Plan.

Documentation

   All documentation prepared in connection with the Restructuring, including
without limitation, the Definitive Restructuring Documents, and any documents,
motions, pleadings, orders or the like prepared or filed in connection with the
chapter 11 cases shall be in form and substance reasonably satisfactory to DISH
and the Debtors.

Transition Services Agreement

   The provision of transition services by DBSD to ICO Global and vice versa
shall be formalized in a transition services agreement on terms, including the
fees to be earned by ICO Global, that are mutually agreeable to DBSD, ICO Global
and DISH. The agreement shall provide for appropriate transition periods and
that all third party services shall be passed through at cost.

Employment Agreements and

   On the Effective Date, all employment agreements and employee

 

4



--------------------------------------------------------------------------------

Employee Compensation Programs

   compensation programs with certain of the Debtors’ employees shall be
effective and binding on the reorganized Debtors; provided, however, that the
identity of such employees shall not differ from as set forth in the schedule
provided to DISH prior to execution of the Investment Agreement and such
employees’ annual salaries, bonuses, potential severance payments and other
compensation shall not exceed those amounts as set forth in the schedule
provided to DISH prior to execution of the Investment Agreement.

Releases

   DISH shall provide a release to the existing directors and officers of the
Debtors and their respective affiliates and advisors. DBSD and its affiliates,
including ICO Global, shall execute a release of any claims they may have
against DISH, its respective officers and directors and its respective
affiliates and advisors.

Tax Issues

   The Plan shall contain provisions regarding tax matters that are acceptable
to the Debtors and DISH.

No Waiver

   Nothing herein shall affect in any way, nor be deemed a waiver of, any of the
rights of the Debtors or DISH under the Credit Agreement or the Indenture or any
other document or under applicable law. Nothing herein is intended to waive,
limit, or restrict the ability of any of the foregoing parties, in whatever
capacity, to protect and preserve their rights, remedies and interests against
the Debtors or any third party, whether under the Credit Agreement, the
Indenture or any other document or applicable law.

Conditions to Confirmation/Effective Date of the Plan

Conditions to Confirmation

  

The following are conditions precedent to confirmation of the Plan, each of
which must be satisfied or waived by the Debtors and DISH:

 

The Bankruptcy Court shall have approved the adequacy of the disclosure
statement, provided the Debtors are required to solicit acceptances of the Plan.

 

The Plan shall not have been modified or amended without the prior written
consent of DISH.

 

The Investment Agreement shall not have been terminated and there shall not be
any default or event of default thereunder that has not been waived in
accordance with the terms thereof.

 

There shall not be any default or event of default under the New DIP Facility
that has not been waived in accordance with the terms thereof.

 

5



--------------------------------------------------------------------------------

   The Bankruptcy Court shall have entered an order, in form and substance
reasonably satisfactory to DISH, confirming the Plan. Conditions to Effective
Date   

The following are conditions precedent to the occurrence of the Effective Date,
each of which must be satisfied or waived by the Debtors and DISH:

 

The confirmation order, in form and substance reasonably satisfactory to the
Debtors and DISH, shall have become a final order and shall be in full force and
effect, not subject to any stay, and shall not have been amended or otherwise
modified without the prior written consent of DISH. The confirmation order
shall, among other things, provide that the Debtors and the Reorganized Debtors
are authorized without further board or shareholder approval or consent to take
all actions, including entering into agreements and documents, necessary to
effectuate the Plan.

 

All conditions set forth in Article V of the Investment Agreement shall have
been satisfied or waived in accordance with the terms thereof, including,
without limitation, obtaining all authorizations, consents, and HSR, FCC and
other regulatory approvals.

 

No event shall have occurred or condition shall exist which constitutes an event
of default, or which upon notice, lapse of time, or both would become an event
of default, under the New DIP Facility that has not been waived by DISH in
accordance with the terms of the New DIP Facility.

Proposed Sprint Settlement:
Waivers (i) by Sprint of
Claims Against Debtors,
DISH, ICO Global and Their
Assignees and Transferees;
and (ii) by ICO Global, DISH
and Debtors of Claims
Against Sprint    Up to $40 million of the amounts paid by DISH to DBSD may be
used to fund a settlement with Sprint on terms described herein and otherwise
acceptable to DISH, the Debtors and Sprint. If Sprint accepts such a settlement
prior to the Effective Date then, effective upon consummation of the Plan,
Sprint shall be deemed to have waived and released all rights to any
distribution under the Plan and any and all claims and causes of action
(including, without limitation, Administrative Claims, Secured Claims and
Priority Claims) it has or may have, including any interest accrued on and fees
and expenses resulting from such claims or causes of action, whether known or
unknown, against, liabilities of, liens on, obligations of, rights against and
interests in the Debtors, the Reorganized Debtors, DISH and ICO Global, and
their respective shareholders, lenders, successors, assignees, transferees,
assets and properties, with respect to (i) any and all cost incurred or to be
incurred by Sprint in connection with the relocation of broadcast auxiliary
service licensees from the 1990-2025 MHz spectrum band, and (ii) any and all
claims asserted in the E.D.Va. Litigation (as defined below). For the avoidance
of doubt, Sprint shall waive

 

6



--------------------------------------------------------------------------------

  

and release any and all claims and causes of action it has or may have against
the Debtors, the Reorganized Debtors, DISH and ICO Global, and their respective
shareholders, lenders, successors, assignees, transferees, assets and
properties, under the Federal Communication Commissions’ Fifth Report and Order,
Eleventh Report and Order, Sixth Report and Order, and Declaratory Ruling, FCC
No. 10-179, released September 29, 2010, 75 Fed. Reg. 67,227 (Nov. 2, 2010), 25
FCC Rcd 13874 (the “BAS Rulemaking”), and under any amendments to or
modifications of the BAS Rulemaking, including any and all claims and causes of
action in connection with or arising or resulting from or upon any assignment or
transfer of the Debtors’ spectrum licenses.

 

Effective upon consummation of the Plan, if Sprint has accepted such settlement,
ICO Global, DISH and Debtors shall be deemed to have released and waived any and
all claims and causes of action they individually and/or collectively have or
may have, including any interest accrued on and fees and expenses resulting from
such claims or causes of action, whether known or unknown, against, liabilities
of, liens on, obligations of, and rights against Sprint, and its successors,
assignees and transferees, and its assets and properties in connection with the
relocation of broadcast auxiliary service licensees from the 1990-2025 MHz
spectrum band.

Waiver by ICO Global of
Claims Against Debtors and
Their Assignees and
Transferees   

ICO Global shall fully release and waive any and all claims, except for the
Prepetition ICO Claims (defined below), and causes of action its has or may
have, including any interest accrued on and fees and expenses resulting from
such claims or causes of action, whether known or unknown, against, liabilities
of, liens on, obligations of, rights against and interests in the Debtors and
the Reorganized Debtors, and their respective shareholders, lenders, successors,
assignees, transferees, assets and properties.

 

“Prepetition ICO Claims” shall mean the two allowed prepetition unsecured claims
against the Debtors held by ICO Global in the amount of $403,104.26 and
$215,421.75, respectively.

Release of ICO Global    ICO Global shall be released by the Debtors and other
parties in interest to the extent originally provided for in the plan that was
confirmed by the Debtors on November 23, 2009. Withdrawal of Sprint’s
Actions Against ICO Global
and the Debtors    If Sprint has accepted the settlement described above, as
soon as practicable following the Effective Date, Sprint shall file a notice of
dismissal with prejudice of its civil actions against (i) ICO Global currently
pending in the United States District Court for the Eastern District of Virginia
[case no. 10-01404], and (ii) New DBSD Satellite Services, G.P. (f/k/a New ICO
Satellite Services, G.P.) currently pending in the United States District Court
for the

 

7



--------------------------------------------------------------------------------

   Eastern District of Virginia [case no. 08-00651] (collectively, the “E.D.Va.
Litigation”). Withdrawal of Petition for
Review by Debtors and ICO
Global    If Sprint has accepted the settlement described above, as soon as
practicable following the Effective Date, each of the Debtors shall file a
notice of dismissal with prejudice of any appeal or review sought with respect
to the BAS Rulemaking, filed in the D.C. Circuit on November 29, 2010 (Case No.
10-1401). As soon as practicable following the Effective Date, ICO Global shall
file a notice of dismissal with prejudice of any appeal or review sought with
respect to the BAS Rulemaking, filed in the D.C. Circuit on October 12, 2010
(Case No. 10-1322). Transition Services and
Amended License Agreements    The Debtors and ICO Global shall implement the
Transition Services Agreement and Amended and Restated License and Spectrum
Coordination Agreement, each in the form attached to the Implementation
Agreement, between ICO Global and DISH, dated as of March 15, 2011 .

 

8



--------------------------------------------------------------------------------

Exhibit 2

Revised Tender Offer Term Sheet



--------------------------------------------------------------------------------

EXHIBIT D

TENDER OFFER FOR CONVERTIBLE DEBT SECURITIES AND CERTAIN

OTHER CLAIMS OF THE DEBTORS

 

Term Sheet

This Term Sheet1 summarizes certain material terms with regard to a proposed
tender offer (the “Tender Offer”) by Dish Network Corporation (“DISH”). Terms
used and not defined herein shall have the meanings ascribed thereto in the
Investment Agreement.

 

Offeror

  

DISH

Claims Tendered for by DISH

and Purchase Price2

  

•    Any and all of the 7.5% Convertible Senior Secured Notes due 2009 (issued
under that certain indenture dated August 15, 2005, as supplemented and amended,
among DBSD North America, Inc. (the “Company”), the guarantors named therein,
and The Bank of New York Mellon (f/k/a The Bank of New York), as trustee)
outstanding (the “Notes”) for all amounts in cash necessary to satisfy claims
(including interest accrued and unpaid through (but not including) the Purchase
Date) thereunder pursuant to the terms of the Note Indenture

 

•    Any and all allowed general unsecured claims of the Company and 3421554
Canada Inc., DBSD Satellite Management, LLC, DBSD Satellite North America
Limited, DBSD Satellite Services Limited, DBSD Services Limited, DBSD Satellite
Services G.P., and SSG UK Limited for 100% of the allowed claim amount in cash

 

•    General unsecured claim of New DBSD Satellite Services G.P. held by Sprint
Nextel Corporation for $40 million in cash, subject to Sprint’s agreement to
deliver the releases and waivers contemplated by the Plan

 

•    Any and all non-ordinary course allowed administrative claims relating to
cure amounts on contracts previously assumed for 100% of the allowed claim
amount in cash

 

All of the foregoing, other than the Notes, are referred to herein as the
“Claims”

 

1

This term sheet will be replaced by copies of the Tender Offer Documents agreed
to by Investor and the Company pursuant to Section 4.13 of the Investment
Agreement.

2

The Tender Offer Documents will include a schedule of the claims falling within
this provision to be provided by the Company based on the representations
contained in the Investment Agreement and this Exhibit D.



--------------------------------------------------------------------------------

Expiration Date

   11:59 pm, New York City time, 20 business days following commencement of the
tender offer, provided that, the Expiration Date shall be subject to extension
as set forth in Section 4.13 of the Investment Agreement

Purchase Date

   Promptly, but in any event within three (3) business days, after the
Expiration Date

Conditions to Closing of

Tender Offer

  

DISH’s obligation to purchase the Notes and the Claims tendered is conditioned
on the satisfaction or written waiver by DISH of only the following conditions:

 

•      no Restraints being in effect preventing the consummation of the tender
offer

 

•      the Investment Agreement or Replacement DIP Facility not having been
terminated and Investment Agreement Approval Order being in full force and
effect

 

•      Restriction period relating to the purchase of certain claims set forth
in the “Amended Order (A) Restricting The Purchase Of Certain Claims Against The
Debtors And (B) Continuing Notification And Hearing Procedures For Relief From
The Restrictions On The Purchase Of Certain Claims Against The Debtors” having
expired by its terms or a subsequent order having been entered permitting the
closing of the tender offer

Withdrawal Rights

   Holders of Notes and Claims may withdraw their tenders on or before the
Expiration Date

Note Covenants

   Covenants in Notes shall remain in effect after the completion of the tender
offer

 

2



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

AMENDED & RESTATED INVESTMENT AGREEMENT

Dated as of February 24, 2011,

between

DBSD NORTH AMERICA, INC.

and

DISH NETWORK CORPORATION

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

 

ARTICLE I

 

Purchase and Sale of the Shares; Closing

 



  



  



SECTION 1.01    Purchase and Sale of Shares      2    SECTION 1.02    Closing   
  3    SECTION 1.03    Transactions To Be Effected at the Closing      3   

 

ARTICLE II

 

Representations and Warranties

of the Company

 



  



  

  



SECTION 2.01    Organization, Standing and Power      4    SECTION 2.02   
Issuance of Securities      4    SECTION 2.03    Capital Structure      5   
SECTION 2.04    Authority; Execution and Delivery; Enforceability      5   
SECTION 2.05    No Conflicts; Consents      6    SECTION 2.06    Financial
Statements      7    SECTION 2.07    Absence of Certain Changes or Events      7
   SECTION 2.08    Certain Assets      8    SECTION 2.09    Real Property      8
   SECTION 2.10    Intellectual Property      8    SECTION 2.11    Permits     
10    SECTION 2.12    Communications Regulatory Matters      11    SECTION 2.13
   Insurance      12    SECTION 2.14    Taxes      13    SECTION 2.15    ERISA
Compliance; Excess Parachute Payments      15    SECTION 2.16    Litigation     
17    SECTION 2.17    Compliance with Applicable Laws      17    SECTION 2.18   
Contracts      17    SECTION 2.19    Environmental Matters      18    SECTION
2.20    Brokers; Schedule of Fees and Expenses      20    SECTION 2.21    Claims
of the Debtors      20   

 

ARTICLE III

 

Representations and Warranties of Investor

 



  



  



SECTION 3.01    Organization, Standing and Power      20    SECTION 3.02   
Authority; Execution and Delivery; Enforceability      21    SECTION 3.03    No
Conflicts; Consents      21   



--------------------------------------------------------------------------------

SECTION 3.04      Litigation      21    SECTION 3.05      Securities Act      22
   SECTION 3.06      Brokers; Schedule of Fees and Expenses      22    SECTION
3.07      Sufficient Funds      22   

 

ARTICLE IV

 

Covenants

 



  



  



SECTION 4.01      Conduct of Business      22    SECTION 4.02      Alternative
Proposals      25    SECTION 4.03      Access to Information      27    SECTION
4.04      Antitrust Clearance and FCC Approval      27    SECTION 4.05     
Reasonable Best Efforts      28    SECTION 4.06      Supplemental Disclosure   
  29    SECTION 4.07      Fees and Expenses      30    SECTION 4.08      Public
Announcements      30    SECTION 4.09      Resignation of Directors of the
Company      30    SECTION 4.10      Further Assurances      31    SECTION 4.11
     Restrictive Covenants; Employee Matters      31    SECTION 4.12     
Bankruptcy Matters      32    SECTION 4.13      Tender Offer      34   

 

ARTICLE V

 

Conditions Precedent

 



  



  



SECTION 5.01      Conditions to Each Party’s Obligation      36    SECTION 5.02
     Conditions to Obligation of Investor      36    SECTION 5.03     
Conditions to Obligation of the Company      39    SECTION 5.04      Waiver of
Condition      40   

 

ARTICLE VI

 

Termination, Amendment and Waiver

 



  



  



SECTION 6.01      Termination      40    SECTION 6.02      Effect of Termination
     42    SECTION 6.03      Amendments and Waivers      45   

 

ARTICLE VII

 

General Provisions

 



  



  



SECTION 7.01      Nonsurvival of Representations and Warranties      45   
SECTION 7.02      Assignment      45    SECTION 7.03      No Third-Party
Beneficiaries      45    SECTION 7.04      Notices      45   

 

3



--------------------------------------------------------------------------------

SECTION 7.05      Interpretation; Exhibits and Schedules; Certain Definitions   
  46    SECTION 7.06      Counterparts      49    SECTION 7.07      Entire
Agreement      49    SECTION 7.08      Severability      49    SECTION 7.09     
Specific Performance      49    SECTION 7.10      Consent to Jurisdiction     
50    SECTION 7.11      Governing Law      50    SECTION 7.12      Waiver of
Jury Trial      50    SECTION 7.13      No Recourse      50   

 

Exhibit A   Plan Term Sheet Exhibit B   Form of Investment Agreement Approval
Order Exhibit C   Form of DIP Financing Approval Order Exhibit D   Tender Offer
Term Sheet

 

4



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

363 Sales

     44   

363 Sales Process

     44   

401(k) Plans

     31   

Affiliate

     46   

Agreement

     1   

Alternative Proposal

     26   

Antitrust Agencies

     27   

Appeals

     36   

Approval Motions

     32   

Approval Orders

     46   

ATC

     12   

Bankruptcy Code

     1   

Bankruptcy Court

     1   

Break-Up Fee

     41   

Break-Up Fee Payment Date

     42   

Cash Purchase Price

     3   

Chapter 11 Cases

     1   

Closing

     3   

Closing Date

     3   

Code

     12   

Common Stock

     2   

Commonly Controlled Entity

     15   

Company

     1   

Company Benefit Agreements

     16   

Company Benefit Plans

     16   

Company Board

     6   

Company Charter

     6   

Company Disclosure Letter

     4   

Company Intellectual Property

     10   

Company License Schedule

     11   

Company Licenses

     11   

Company Material Adverse Effect

     46   

Company Pension Plan

     17   

Company Subsidiary

     47   

Condition Failure Notice

     39   

Confirmation Order

     35   

Consent

     6   

Contract

     47   

Convenience Class Claims

     3   

Deadline

     39   

Debtors

     1   

DIP Commitment Letter

     47   

DIP Financing Approval Order

     32   

Disclosure Statement

     2   



--------------------------------------------------------------------------------

Disclosure Statement Approval Order

     38   

Disqualified Individual

     16   

Employee

     17   

End Date

     41   

Environmental Claim

     19   

Environmental Laws

     19   

ERISA

     17   

Exchange Act

     17   

Existing DIP Facility

     8   

Expiration Date

     35   

FCC

     11   

FCC Consents

     7   

FCC Order

     36   

FCC Rules

     12   

Financial Statements

     7   

GAAP

     7   

Governmental Entity

     6   

Hazardous Materials

     19   

HSR Act

     7   

Intellectual Property

     10   

International Rules

     12   

Investment Agreement Approval Order

     32   

Investor

     1   

Investor Contributions

     3   

Investor Material Adverse Effect

     47   

Investor Transaction Expenses

     30   

Investor’s Closing Certificate

     39   

ITU

     12   

ITU Rules

     12   

Judgment

     6   

Law

     6   

Liens

     47   

Note Indenture

     3   

Notes

     3   

Ofcom

     11   

Original Agreement

     1   

Parties

     1   

Party

     1   

Permits

     4   

Permitted Liens

     8   

person

     48   

Plan

     2   

Plan Term Sheet

     2   

Prepetition Credit Agreement

     2   

Prepetition Credit Agreement Credit

     43   

Prior Plan

     48   

 

6



--------------------------------------------------------------------------------

Proceeding

     11   

Purchase Price

     3   

Related Person

     48   

Release

     19   

Releasees

     50   

Reorganized Company

     2   

Reorganized Company’s Closing Certificate

     36   

Replacement DIP Facility

     1   

Representatives

     25   

Responsible Officer

     36   

Restraints

     35   

Restructuring

     1   

Reverse Break Fee Termination

     43   

Reverse Break-Up Fee

     42   

Satellite Services

     1   

Securities Act

     21   

Shares

     2   

Spectrum

     28   

Sprint

     3   

Subject Claims

     34   

Subsidiary

     48   

Superior Proposal

     26   

Tax Return

     13   

Taxes

     13   

Taxing Authority

     13   

Tender Conditions

     34   

Tender Offer

     33   

Tender Offer Documents

     34   

Transaction

     3   

UK Authorities

     11   

UK Rules

     12   

Unacceptable Conditions

     28   

 

7



--------------------------------------------------------------------------------

INVESTMENT AGREEMENT

This AMENDED AND RESTATED INVESTMENT AGREEMENT, dated as of February 24, 2011
(this “Agreement”), between DBSD NORTH AMERICA, INC., a Delaware corporation
(the “Company”) and DISH NETWORK CORPORATION, a Nevada corporation (“Investor”)
amends the Investment Agreement dated as of February 1, 2011 (the “Original
Agreement”), between the Company and Investor. The Company and Investor may be
referred to individually herein as a “Party”, and together, the “Parties”.

RECITALS

WHEREAS the Parties desire to amend and restate the Original Agreement in its
entirety pursuant to Section 6.03 of the Original Agreement;

WHEREAS, the Company and 3421554 Canada Inc., DBSD Satellite Management, LLC,
DBSD Satellite North America Limited, DBSD Satellite Services G.P., DBSD
Satellite Services Limited, DBSD Services Limited, New DBSD Satellite Services
G.P. (“Satellite Services”), and SSG UK Limited (collectively, the “Debtors”)
have determined that a prompt restructuring of their debt would be in the best
interests of their creditors;

WHEREAS, the Debtors have commenced voluntary cases under Chapter 11 of Title 11
of the United States Code (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”),
jointly administered under Case No. 09-13061 (the “Chapter 11 Cases”);

WHEREAS, the Debtors and Investor have engaged in good faith negotiations with
the objective of reaching an agreement for a financial restructuring of the
Debtors;

WHEREAS, concurrent with the execution of this Agreement, Investor, the Company
and each of the other Debtors, as subsidiary guarantors, are entering into that
certain debtor-in-possession financing facility (the “Replacement DIP Facility”)
pursuant to which Investor shall provide the Company with a term loan facility
in an aggregate principal amount of $87.5 million;

WHEREAS, the Debtors and Investor now desire to implement a financial
restructuring of the Debtors (the “Restructuring”) on the terms and



--------------------------------------------------------------------------------

conditions set forth herein and in the term sheet for a plan of reorganization
for the Debtors (the “Plan Term Sheet”) attached hereto as Exhibit A;

WHEREAS, each Party has reviewed, or has had the opportunity to review, the Plan
Term Sheet and this Agreement with the assistance of professional legal advisors
of its own choosing;

WHEREAS, the Parties intend to consummate the Restructuring on the terms and
conditions set forth in this Agreement and in the Plan Term Sheet through, among
other things, a chapter 11 plan of reorganization in form and substance not
inconsistent with the Plan Term Sheet or this Agreement and which otherwise
shall be in form and substance reasonably satisfactory to Investor (the “Plan”)
which will be filed in the Chapter 11 Cases, along with a disclosure statement
describing the Plan in form and substance not inconsistent with the Plan Term
Sheet or this Agreement and which otherwise shall be in form and substance
reasonably satisfactory to Investor (the “Disclosure Statement”) and shall be
prosecuted by the Debtors, all within the time periods set forth herein; and

WHEREAS, to expedite and support the implementation of the Restructuring,
Investor is prepared to commit, on the terms and subject to the conditions of
this Agreement and applicable Law, to contribute to the Company (i) the amount
owed under the Amended and Restated Revolving Credit Agreement, dated as of
April 7, 2008, by and among Borrower, each of Borrower’s subsidiaries, as
guarantors, Wells Fargo Bank, N.A., as successor administrative agent, the
Prepetition Lenders, and the Bank of New York Mellon (f/k/a the Bank of New
York), as collateral agent (as amended, supplemented or modified from time to
time, the “Prepetition Credit Agreement”), (ii) cash in an amount necessary to
fund consummation of the Plan, and (iii) the Investor Contributions (as defined
herein), in exchange for 100% (or such lesser percentage as Investor shall
determine) of the equity of reorganized DBSD North America, Inc. (the
“Reorganized Company”).

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:

ARTICLE I

Purchase and Sale of the Shares; Closing

SECTION 1.01 Purchase and Sale of Shares. On the terms and subject to the
conditions set forth in this Agreement, at the Closing, the Reorganized Company
will issue, sell and deliver to Investor, and Investor will purchase and receive
from the Reorganized Company, 10,000 shares (the “Shares”) of the common stock,
par value $0.01 per share of the Reorganized Company (the “Common Stock”) for an

 

2



--------------------------------------------------------------------------------

aggregate purchase price equal to (a) cash sufficient to (i) satisfy claims for
all amounts due and owing (including principal and interest accrued and unpaid
through Closing in accordance with the terms therein) under those 7.5%
Convertible Senior Secured Notes due 2009 (the “Notes”) not owned by Investor,
issued under (and with such amounts determined in accordance with) that certain
indenture dated August 15, 2005, as supplemented and amended, among the Company,
the guarantors named therein, and The Bank of New York Mellon (f/k/a The Bank of
New York), as trustee (the “Note Indenture”), (ii) repay in full all of the
Company’s outstanding obligations under the Replacement DIP Facility, (iii) pay
in cash 75% of each allowed general unsecured claim, not owned by Investor,
against the Debtors other than Satellite Services, (iv) pay in cash 100% of each
allowed general unsecured convenience class claim in an amount of $50,000 or
less (or a claim larger than $50,000 that the holder of such claim voluntarily
agrees to reduce to $50,000) against the Debtors (“Convenience Class Claims”),
not owned by Investor, (v) pay in cash $40 million to Sprint Nextel Corporation
(“Sprint”) for Sprint’s general unsecured claim against Satellite Services, if
Sprint votes to accept the Plan and agrees to such releases and conditions set
forth in the Plan, unless such claim is transferred to Investor pursuant to
Section 4.13, and (vi) pay in cash 100% of each allowed administrative claim
(including cure amounts on contracts previously assumed) that are not being paid
on a current and regular basis, not owned by Investor, against the Debtors
(collectively, the “Cash Purchase Price”) payable as set forth below in
Section 1.03, plus (b) (i) the contribution to the Company of the Convenience
Class Claims, the allowed general unsecured claims, and the allowed
administrative claims against the Debtors owned by Investor, (ii) the
contribution to the Company of the Notes owned by Investor and (iii) the
contribution to the Company of the amount owed under the Prepetition Credit
Agreement (collectively, the “Investor Contributions” and, together with the
Cash Purchase Price, the “Purchase Price”). Following such contribution of the
amounts owed under the Prepetition Credit Agreement and the other claims
contributed pursuant to the Investor Contributions, none of the Debtors or any
of their Affiliates party thereto shall have any further obligations under the
Prepetition Credit Agreement or under any such claims. The purchase and sale of
the Shares, and the Investor Contributions are collectively referred to in this
Agreement as the “Transaction”.

SECTION 1.02 Closing. The closing of the Transaction (the “Closing”) will take
place at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, located at
Four Times Square, New York New York at 10:00 a.m. on the second business day
following the satisfaction (or, to the extent permitted by Law, waiver by each
Party entitled to the benefits thereof) of the conditions set forth in Article V
(other than conditions which by their terms or nature are to be satisfied at the
Closing, but subject to satisfaction of such conditions at the Closing), or at
such other place, time and date as may be agreed between the Company and
Investor. The date on which the Closing occurs is referred to in this Agreement
as the “Closing Date”, which Closing Date shall also be the effective date of
the Plan.

SECTION 1.03 Transactions To Be Effected at the Closing. At the Closing:

(a) The Reorganized Company will deliver to Investor or one of its wholly owned
Subsidiaries (as determined by Investor in its sole discretion) (i) certificates
representing

 

3



--------------------------------------------------------------------------------

the Shares, duly issued by the Reorganized Company and registered in the name of
Investor and (ii) the Reorganized Company’s Closing Certificate (as defined in
Section 5.02(b)).

(b) Investor shall deliver to the Reorganized Company (i) the Cash Purchase
Price by wire transfer of immediately available funds to the account designated
by the Company (which account shall be designated by the Company not less than
one day prior to the Closing Date) and (ii) evidence reasonably satisfactory to
the Parties that all debt under the Prepetition Credit Agreement and all claims
contributed pursuant to the Investor Contributions have been satisfied.

ARTICLE II

Representations and Warranties

of the Company

The Company hereby represents and warrants to Investor that, except as set forth
in the disclosure letter, dated as of the date of this Agreement, from the
Company to Investor (the “Company Disclosure Letter”) (which Company Disclosure
Letter sets forth items of disclosure with specific reference to the particular
Section or subsection of this Agreement to which the information in the Company
Disclosure Letter relates; provided, however, that any information set forth in
one Section of the Company Disclosure Letter shall be deemed to apply to each
other Section or subsection thereof to which its relevance is reasonably
apparent on its face):

SECTION 2.01 Organization, Standing and Power. Each of the Company and each
Company Subsidiary (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction in which it is organized and (b) has full
corporate (limited liability company or partnership) power and authority and
possesses all governmental franchises, licenses, permits, authorizations and
approvals (other than Company Licenses, “Permits”) necessary to enable it to
own, lease or otherwise hold its properties and assets and to conduct its
business as presently conducted, other than such Permits the lack of which,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect or have a material adverse
effect on the ability of the Company to perform its obligations under this
Agreement or to consummate the Transaction prior to the End Date. Each of the
Company and each Company Subsidiary is duly qualified to do business in each
jurisdiction in which the conduct or nature of its business or the ownership,
leasing or holding of its properties makes such qualification necessary, except
such jurisdictions where the failure to be so qualified or in good standing,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Company Material Adverse Effect or have a material adverse
effect on the ability of the Company to perform its obligations under this
Agreement or to consummate the Transaction prior to the End Date.

SECTION 2.02 Issuance of Securities. The Shares to be issued to Investor, when
issued and delivered as provided herein, will have been duly and validly
authorized and

 

4



--------------------------------------------------------------------------------

will be duly and validly issued and delivered. Upon issuance, the Shares will be
fully paid and non-assessable and free of preemptive or similar rights.

SECTION 2.03 Capital Structure.

(a) As of the Closing, the authorized capital stock of the Reorganized Company
will consist solely of 10,000 shares of Common Stock, of which 10,000 shares (or
such other amount as Investor shall determine) will be issued and outstanding.
As of the Closing there will be no shares of capital stock or other equity
interests of the Reorganized Company issued, reserved for issuance or
outstanding, other than the Shares.

(b) Section 2.03(b) of the Company Disclosure Letter sets forth for each Company
Subsidiary the amount of its authorized capital stock (or other equity
interests), the amount of its outstanding capital stock and the record and
beneficial owners of its outstanding capital stock (or other equity interests).
As of the date hereof the Company, and as of the Closing the Reorganized
Company, directly or indirectly, has and will have good and valid title to the
outstanding capital stock (or other equity interests) of each Company Subsidiary
set forth as owned by the Company in Section 2.03(b) of the Company Disclosure
Letter, free and clear of all Liens. All the outstanding shares of capital stock
(or other equity interests) of each Company Subsidiary have been duly authorized
and validly issued and are fully paid and nonassessable.

(c) Except for issuances of securities by the Reorganized Company as
contemplated by this Agreement or the Plan, as of the date of this Agreement,
there are not any options, restricted shares, warrants, rights, convertible or
exchangeable securities, “phantom” stock rights, stock appreciation rights,
stock-based performance units, other stock based rights, commitments, Contracts,
arrangements or undertakings of any kind to which the Company, the Reorganized
Company or any Company Subsidiary is a party or by which any of them is bound.

(d) Except for its interests in the Company Subsidiaries, the Company does not
own, directly or indirectly, any capital stock, membership interest, partnership
interest, joint venture interest or other equity interest in any person.

SECTION 2.04 Authority; Execution and Delivery; Enforceability.

(a) Subject to entry by the Bankruptcy Court of the Investment Agreement
Approval Order, the Company has all requisite corporate power and authority to
execute and deliver this Agreement and, subject to entry of the Confirmation
Order, to consummate the Transaction, the Restructuring and the other
transactions contemplated hereby and thereby. The execution and delivery by the
Company of this Agreement and the consummation by the Company of the
Transaction, the Restructuring and the other transactions contemplated hereby
and thereby have been duly authorized by all necessary corporate action on the
part of the Company. The Company has duly executed and delivered this Agreement
and assuming the due authorization, execution and delivery by each of the other
parties hereto and thereto, this

 

5



--------------------------------------------------------------------------------

Agreement constitutes the legal, valid and binding obligation of the Company and
the Reorganized Company, enforceable against the Company and the Reorganized
Company in accordance with its terms, subject to entry by the Bankruptcy Court
of the Investment Agreement Approval Order and, with respect to consummation,
the Confirmation Order.

(b) No vote or approval by any stockholder or equityholder of the Company or any
Company Subsidiary is required in connection with (i) the execution and delivery
by the Company of this Agreement or any other agreement to which it is, or is
specified to be, a party or (ii) the consummation of the Transaction, the
Restructuring and the other transactions contemplated hereby and thereby.

(c) The board of directors of the Company (the “Company Board”) has duly
authorized and approved the DIP Commitment Letter and the transactions
contemplated thereby and the execution and delivery by the Company of the DIP
Commitment Letter and the consummation of the transactions contemplated thereby
have been duly authorized by all necessary corporate action on the part of the
Company.

SECTION 2.05 No Conflicts; Consents.

(a) The execution and delivery by the Company of this Agreement do not and the
consummation of the Transaction, the Restructuring and the other transactions
contemplated hereby and thereby and compliance by the Company and the
Reorganized Company with the terms hereof and thereof will not, conflict with,
or result in any violation of or default (with or without the lapse of time or
the giving of notice, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, or increase, add to, accelerate or guarantee rights or entitlements of
any person under, or result in the creation of any Lien upon any of the
properties or assets of the Company, the Reorganized Company or any Company
Subsidiary under, any provision of (i) the certificate of incorporation of the
Company (“Company Charter”), the Company’s by-laws, or the comparable charter or
organizational documents of any Company Subsidiary, (ii) any Contract to which
the Company, the Reorganized Company or any Company Subsidiary is a party or by
which any of their respective properties or assets is bound or (iii) subject to
the filings and other matters referred to in Section 2.05(b), any ruling,
judgment, order or decree (“Judgment”) or statute, law (including common law),
ordinance, rule or regulation (“Law”) applicable to the Company, the Reorganized
Company or any Company Subsidiary or their respective properties or assets,
other than (x) any such item that would be discharged by the Plan or (y) in the
case of clauses (ii) and (iii) above, any such item that, individually or in the
aggregate, has not had and would not reasonably be expected to have a Company
Material Adverse Effect or have a material adverse effect on the ability of the
Company to perform its obligations under this Agreement or to consummate the
Transaction prior to the End Date.

(b) No consent, approval, license, permit, order or authorization (“Consent”)
of, or registration, declaration or filing with, any Federal, state, local or
foreign government or any court of competent jurisdiction, administrative agency
or commission or

 

6



--------------------------------------------------------------------------------

other governmental authority or instrumentality, domestic or foreign (a
“Governmental Entity”), is required to be obtained or made by or with respect to
the Company, the Reorganized Company or any Company Subsidiary in connection
with (A) the execution, delivery and performance of this Agreement or the
consummation of the Transaction, the Restructuring or the other transactions
contemplated hereby and thereby or (B) the ownership by Investor of the Shares
following the Closing, other than (i) compliance with and filings under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”), and the expiration or termination of any waiting period under the HSR Act
applicable to the Transaction, (ii) the entry by the Bankruptcy Court of the
Approval Orders and the Confirmation Order, (iii) the filing of the Amended
Company Charter with the Secretary of State of the State of Delaware, (iv) all
required consents and approvals of the full FCC or an appropriate bureau or
bureaus, or division or subdivision thereof for the Transaction, including
without limitation all required prior approvals for the transfer of control to
Investor over the FCC authorizations held by the Company or by the licensee of
each Company License and grants of the waivers listed in Section 2.05(b) of the
Company Disclosure Letter (collectively this clause (iv), the “FCC Consents”)
and (v) such other items that are immaterial.

SECTION 2.06 Financial Statements.

The Company has delivered to Investor true, accurate and complete copies of the
audited balance sheet and statements of income and cash flows as of and for the
twelve months ended December 31, 2008 unaudited balance sheet and statements of
income and cash flows as of and for the three months ended March 31, 2009, and
unaudited monthly statements of income and cash flows commencing on May 15, 2009
(collectively, the “Financial Statements”) of each of the Debtors, which have
been certified by their principal financial officer. The Financial Statements
fairly present the financial condition of the Debtors as at such dates and the
results of its operations for the periods ended on such dates, subject to normal
year end audit adjustments. The Financial Statements have been prepared in
accordance with U.S. generally accepted accounting principles (“GAAP”), applied
on a consistent basis for the periods involved (subject to the absence of
footnote disclosure in the case of the financial statements for the twelve
months ended December 31, 2010 included as part of the Financial Statements).

SECTION 2.07 Absence of Certain Changes or Events.

(a) Except for the proceedings under the Chapter 11 Cases, since May 15, 2009,
there has not occurred any event, development, condition or circumstance that,
individually or in the aggregate, has had or would reasonably be expected to
have a Company Material Adverse Effect or have a material adverse effect on the
ability of the Company to perform its obligations under this Agreement or to
consummate the Transaction prior to the End Date.

(b) Since May 15, 2009 to the date hereof, the Company has conducted its
business only in the ordinary course consistent with past practice, and during
such period the

 

7



--------------------------------------------------------------------------------

Company and the Company Subsidiaries have not taken any actions which, if taken
after the date hereof would require Investor’s Consent under Section 4.01
hereof.

SECTION 2.08 Certain Assets.

(a) The Company or a Company Subsidiary has good and valid title to or the right
to use all the assets reflected on the Financial Statements or thereafter
acquired, other than those disposed of since the date of the Financial
Statements in the ordinary course of business consistent with past practice, in
each case free and clear of all Liens except (i) mechanics’, carriers’,
workmen’s, repairmen’s or other like Liens arising or incurred in the ordinary
course of business with respect to obligations that are not delinquent,
(ii) Liens arising under original purchase price conditional sales contracts and
equipment leases with third parties entered into in the ordinary course of
business, (iii) Liens for Taxes that are not yet due and payable or are being
contested in good faith by appropriate proceedings and for which adequate
reserves, in accordance with GAAP, have been established, (iv) Liens that are
released in connection with the Closing by operation of, as the case may be, the
Plan, the Confirmation Order, the Bankruptcy Code or otherwise, (v) rights
reserved to the lessors or licensors of any of the assets of the Company or any
Company Subsidiary, and the restrictions, conditions, restrictive covenants and
limitations in respect thereof pursuant to the terms of any Contract, which, in
each case, (X) do not constitute security interests or similar interests and,
(Y) individually or in the aggregate, do not materially detract from the value
of, or impair the use of, such property to or by the business; (vi) Liens that
secure debt that is reflected as a liability on the Financial Statements or
Liens the existence of which is referred to in the notes to the Financial
Statements (which Liens in this clause (vi) will be fully discharged as of the
repayment of the Company’s debtor-in-possession credit facility as in effect as
of the date of this Agreement (the “Existing DIP Facility”) or as of the
Closing) and (vii) other imperfections of title or encumbrances, if any, that,
individually or in the aggregate, do not materially impair, and could not
reasonably be expected materially to impair, the continued use and operation of
the assets to which they relate in the conduct of the business of the Company
and the Company Subsidiaries as presently conducted and as currently proposed by
the Company to be conducted (the Liens described in clauses (i) through (iii),
(v) and (vii) above are referred to collectively as “Permitted Liens”).

(b) This Section 2.08 does not relate to real property or interests in real
property, such items being the subject of Section 2.09, or to Intellectual
Property, such items being the subject of Section 2.10.

SECTION 2.09 Real Property. Neither the Company nor any Company Subsidiary owns
any real property.

SECTION 2.10 Intellectual Property.

(a) The Company or a Company Subsidiary (i) owns and possesses all right, title
and interests in and to all owned Company Intellectual Property, free and clear
of any Lien or other restriction (other than Permitted Liens) or (ii) (A) has a
valid right to use all Company

 

8



--------------------------------------------------------------------------------

Intellectual Property in connection with the conduct of the business of the
Company and the Company Subsidiaries as presently conducted and as currently
proposed by the Company to be conducted and (B) has a valid right to use any
other part or aspect of the Company Intellectual Property in connection with the
conduct of the business of the Company and the Company Subsidiaries as presently
conducted and as currently proposed by the Company to be conducted, except with
respect to foregoing clauses (i) and (ii), individually or in the aggregate, as
has not had and would not reasonably be expected to have a Company Material
Adverse Effect.

(b) No portion of the Company Intellectual Property is or during the three-year
period prior to the date of this Agreement has been subject to any adverse,
order, judgment, injunction, decree, ruling or charge.

(c) (i) No material action, suit, proceeding, interference, opposition,
reexamination, hearing, written claim or written demand is pending or, to the
knowledge of the Company, is or during the three-year period prior to the date
of this Agreement has been threatened against the Company or any Company
Subsidiary which challenges any aspect of the validity, enforceability,
ownership, authorship, inventorship or use of any portion of the Company
Intellectual Property and (ii) no material action, suit, proceeding,
interference, opposition, reexamination, hearing, written claim or written
demand is pending or, to the knowledge of the Company, is or during the
three-year period prior to the date of this Agreement has been threatened
against the Company or any Company Subsidiary which challenges any aspect of the
validity, enforceability, ownership, authorship, inventorship or use of any
other part or aspect of the Company Intellectual Property.

(d) The Company and the Company Subsidiaries have taken commercially reasonable
actions in accordance with normal industry practice to protect, maintain and
preserve the owned Company Intellectual Property and to maintain the
confidentiality of the Company’s and the Company Subsidiaries’ trade secrets and
other confidential owned Company Intellectual Property, except as, individually
or in the aggregate, has not had and would not reasonably be expected to have a
Company Material Adverse Effect.

(e) Except as, individually or in the aggregate, has not had and could not
reasonably be expected to have a Company Material Adverse Effect, the issued
patents, registered trademarks and registered copyrights, and the applications
for patents, trademarks and copyrights, that are owned Company Intellectual
Property have been duly filed in, registered with or issued or granted by the
appropriate Governmental Entity, and have been prosecuted and maintained in
accordance with the rules and regulations of those Governmental Entities.

(f) To the knowledge of the Company, no person is infringing the Company
Intellectual Property or any other part or aspect of the Company Intellectual
Property, except as, individually or in the aggregate, has not had and would not
reasonably be expected to have a Company Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(g) Except as, individually or in the aggregate, has not had and would not
reasonably be expected to have a Company Material Adverse Effect, to the
knowledge of the Company, the use by the Company or any Company Subsidiary of
the Company Intellectual Property, or any portion thereof, does not violate,
infringe or misappropriate the Intellectual Property of any person.

(h) During the three year period prior to the date of this Agreement, neither
the Company nor any Company Subsidiary has received written notice of any
material pending or threatened claims alleging violation, infringement or
misappropriation of the Intellectual Property of any person.

(i) Neither the Company nor any Company Subsidiary is a party to any license or
other agreement or Contract that concerns Intellectual Property, as to which the
Company or any Company Subsidiary is in breach or default, or as to which the
execution of this Agreement would give rise to a right of termination of any
other party, in each case except as, individually or in the aggregate, has not
had and would not reasonably be expected to have a Company Material Adverse
Effect.

(j) Definitions. As used in this Agreement:

(1) “Intellectual Property” means any and all domestic and foreign intellectual
property, including any and all (A) patents, patent applications and patent
disclosures, together with all reissues, continuations, continuations-in-part,
divisionals, revisions, extensions and reexaminations thereof, (B) trademarks,
service marks, logos, trade names, corporate names, domain names, trade dress,
including all goodwill associated therewith, and all applications, registrations
and renewals in connection therewith, (C) copyrights and copyrightable works and
all applications, registrations and renewals in connection therewith, (D) trade
secrets and confidential or proprietary business information, whether or not
subject to statutory registration (including confidential or proprietary
research and development, know-how, formulas, compositions, manufacturing and
production processes and techniques, methods, schematics, technology, technical
data, designs, drawings, flowcharts, block diagrams, specifications, customer
and supplier lists, pricing and cost information and business and marketing
plans and proposals), and (E) proprietary rights in and to computer software
(including source code, databases and related documentation).

(2) “Company Intellectual Property” means any and all Intellectual Property used
in the conduct of the business of the Company and the Company Subsidiaries as
presently conducted and as currently proposed by the Company to be conducted.

SECTION 2.11 Permits. The Company and the Company Subsidiaries (a) possess all
Permits necessary or advisable to own or hold under lease and operate their
respective assets and to conduct the business of the Company and the Company
Subsidiaries as presently

 

10



--------------------------------------------------------------------------------

conducted and as currently proposed to be conducted, which Permits are valid and
in good standing, and (b) have complied with all terms and conditions of such
Permits, except in each case as, individually or in the aggregate, has not had
and would not reasonably be expected to have a Company Material Adverse Effect.
There is no violation of, default (with or without the lapse of time or the
giving of notice, or both) under, or event giving to others any right of
suspension, modification, revocation or nonrenewal of, any such Permit, except
as, individually or in the aggregate, has not had and would not reasonably be
expected to have a Company Material Adverse Effect. There is no event which, to
the knowledge of the Company, has resulted or would reasonably be expected to
result in the suspension, modification, revocation or nonrenewal of any such
Permit, except as, individually or in the aggregate, has not had and would not
reasonably be expected to have a Company Material Adverse Effect. Neither the
Company nor any Company Subsidiary has received written notice of any suit,
action, proceeding or investigation (a “Proceeding”) relating to the suspension,
modification, revocation or nonrenewal of any such material Permits, and none of
such material Permits will be subject to suspension, modification, revocation or
nonrenewal as a result of the execution and delivery of this Agreement or the
consummation of the Transaction, the Restructuring or the other transactions
contemplated hereby or thereby.

SECTION 2.12 Communications Regulatory Matters

(a) Section 2.12(a) of the Company Disclosure Letter (the “Company License
Schedule”) lists, as of the date hereof, all licenses and authorizations issued
by the Federal Communications Commission (the “FCC”) or by the Office of
Communications (“Ofcom”) or any other regulatory authority of the United Kingdom
(the “UK Authorities”) to the Company or any of the Company Subsidiaries (the
“Company Licenses”), together with the name of the licensee or authorization
holder and the expiration date of the Company Licenses. The Company Licenses set
forth on the Company License Schedule constitute all authorizations from the FCC
and the UK Authorities necessary pursuant to applicable Law on the date hereof
for the business operations of the Company and its Subsidiaries as they are
currently being conducted and are presently planned by the Company to be
conducted. No challenges to any of the Company Licenses are pending or
threatened.

(b) Each Company License is valid and in full force and effect and has not been
suspended, revoked, cancelled or adversely modified. No Company License is
subject to any pending regulatory proceeding (other than the transfer
application proceeding initiated in FCC File Nos. SES-T/C-20091211-01575,
SES-T/C-20091211-01576, SAT-T/C-20091211-00144 by the Company prior to the date
hereof to which certain Company Licenses are subject and other than those
affecting the telecommunications industry generally or holders of similar
licenses generally) before a Governmental Entity or judicial review, unless such
pending regulatory proceedings or judicial review would not, individually or in
the aggregate, reasonably be likely to have a Company Material Adverse Effect or
have a material adverse effect on the ability of the Company to perform its
obligations under this Agreement or to consummate the Transaction prior to the
End Date. To the knowledge of the Company, no event, condition or circumstance
would preclude any Company License from being renewed in the ordinary course

 

11



--------------------------------------------------------------------------------

(to the extent that such Company License is renewable by its terms), except
where the failure to be renewed has not had or would not reasonably be likely to
have, individually or in the aggregate, a Company Material Adverse Effect or
have a material adverse effect on the ability of the Company to perform its
obligations under this Agreement or to consummate the Transaction prior to the
End Date.

(c) The licensee of each Company License is in compliance with the terms of, and
the FCC Rules that apply to, each Company License and has fulfilled and
performed all of its obligations with respect thereto, including all reports,
notifications and applications required by the rules, regulations and orders of
the FCC (collectively, the “FCC Rules”), the payment of all regulatory fees and
all funds to which contributions are required by the FCC Rules, the rules
applicable to each Company License under the laws of the United Kingdom,
including without limitation the rules and policies of the UK Authorities (“UK
Rules”), and the international Radio Regulations and rules, decisions and
policies of the International Telecommunication Union (“ITU”) (the “ITU Rules”
and together with the UK Rules, the “International Rules”). No claims of
violation of the FCC Rules or the International Rules have been filed or
threatened to be filed before the FCC, any UK Authority, the ITU or any court.
Without limitation, Satellite Services is in compliance with the gating
requirements to which its Ancillary Terrestrial Component (“ATC”) authorization
is subject and that have not been waived; the satellite facilities listed on
Section 2.12(c) of the Company Disclosure Letter are adequate to satisfy, and
capable of satisfying, the coverage and commercial availability requirements (as
the latter has been waived in part);; and the satellite facilities listed in
Section 2.12(c) of the Company Disclosure Letter are duly registered in the
ITU’s Master Register, and there are no challenges pending or threatened against
such registration.

SECTION 2.13 Insurance. The Company and the Company Subsidiaries maintain
policies of fire and casualty, general liability, workers’ compensation and
other forms of insurance in such amounts, with such deductibles and against such
risks and losses as are, in the Company’s judgment, reasonable for the business
and assets of the Company and the Company Subsidiaries. Other than with respect
to any insurance policies which have been rejected or otherwise terminated by
the Company and/or any Company Subsidiary pursuant to the Chapter 11 Cases prior
to the date hereof or otherwise with respect to any breaches of or non-payment
of premiums with respect to any insurance policies which breaches and/or
non-payments preceded the filing of the Chapter 11 Cases with the Bankruptcy
Court, (i) all of the insurance policies of the Company and/or any Company
Subsidiary are in full force and effect, all premiums due and payable thereon
have been paid (other than retroactive or retrospective premium adjustments that
are not yet, but may be, required to be paid with respect to any period ending
prior to the Closing Date), and no written notice of cancellation or termination
has been received with respect to any such policy which has not been replaced on
substantially similar terms prior to the date of such cancellation, and (ii) the
activities and operations of the Company and the Company Subsidiaries have been
conducted in a manner so as to conform in all material respects to all
applicable provisions of such insurance policies. Except for claims arising in
the ordinary course of business, there are no pending or, to the knowledge of
the Company, threatened material claims under any such insurance policy.

 

12



--------------------------------------------------------------------------------

SECTION 2.14 Taxes.

(a) As used in this Agreement:

“Code” means the Internal Revenue Code of 1986, as amended.

“Taxes” (and, with correlative meaning, “Taxes”, “Taxable” and “Taxing”) means
all (i) Federal, state, local and foreign taxes, assessments, duties or similar
charges of any kind whatsoever, including all corporate franchise, income,
sales, use, ad valorem, receipts, value added, profits, license, withholding,
employment, excise, property, net worth, capital gains, transfer, stamp,
documentary, social security, payroll, environmental, alternative minimum,
occupation, recapture and other taxes, and including any interest, penalties and
additions imposed with respect to such amounts; (ii) liability for the payment
of any amounts of the type described in clause (i) as a result of being a member
of an affiliated, consolidated, combined, unitary or aggregate group or a
transferee or successor; and (iii) liability for the payment of any amounts as a
result of an express or implied obligation to indemnify any other person with
respect to the payment of any amounts of the type described in clause (i) or
(ii).

“Taxing Authority” means any Federal, state, local or foreign governmental body
(including any subdivision, agency or commission thereof), or any
quasi-governmental body, in each case, exercising regulatory authority in
respect of Taxes.

“Tax Return” means all returns, declarations of estimated tax payments, reports,
estimates, information returns and statements, including any related or
supporting information with respect to any of the foregoing, filed or to be
filed with any Taxing Authority in connection with the determination,
assessment, collection or administration of any Taxes.

(b) Except as would not give rise to material liability to the Company and the
Company Subsidiaries, all Taxes that the Company or any Company Subsidiary is
required by Law to withhold and collect have been duly withheld, collected and
paid over to the appropriate Taxing Authority to the extent due and payable.

(c) The Company and each Company Subsidiary has timely filed, or has caused to
be timely filed on its behalf, all material Tax Returns required to be filed by
or on behalf of the Company and each Company Subsidiary in the manner prescribed
by applicable Law, and all such Tax Returns are complete and correct. The
Company and each Company Subsidiary has timely paid (or the Company has paid on
each such Company Subsidiary’s behalf) all material Taxes due and payable (other
than Taxes being contested in good faith by appropriate proceedings for which
adequate reserves, in accordance with GAAP, have been established), and, in
accordance with GAAP, the Financial Statements reflect an adequate

 

13



--------------------------------------------------------------------------------

reserve (excluding any reserve for deferred Taxes) for all material accrued
Taxes that are not yet due and payable by the Company and each Company
Subsidiary for all taxable periods and portions thereof through the date of such
financial statements.

(d) No Tax Return of the Company or any Company Subsidiary is under audit or
examination by any Taxing Authority, and no written or unwritten notice of such
an audit or examination has been received by the Company or any Company
Subsidiary. Each assessed deficiency resulting from any audit or examination
relating to Taxes by any Taxing Authority has been timely paid and there is no
assessed deficiency, refund litigation, proposed adjustment or matter in
controversy with respect to any material Taxes due and owing by the Company or
any Company Subsidiary.

(e) Other than agreements and documents filed in connection with the Chapter 11
Cases, there is no agreement or other document currently in force extending, or
having the effect of extending, the period of assessment or collection of any
material Taxes of the Company or any Company Subsidiary, and no power of
attorney with respect to any such Taxes has been executed or filed with any
Taxing Authority by or on behalf of the Company or any Company Subsidiary, other
than powers of attorney that are not currently in force.

(f) No material Liens for Taxes exist with respect to any assets or properties
of the Company or any Company Subsidiary, except for statutory liens for Taxes
not yet due and payable or for Taxes that are being contested in good faith by
appropriate proceedings and for which adequate reserves, in accordance with
GAAP, have been established.

(g) Neither the Company nor any Company Subsidiary is a party to or bound by any
Tax sharing agreement, Tax indemnity obligation or similar agreement,
arrangement or practice with respect to Taxes (including any advance pricing
agreement, closing agreement or other agreement relating to Taxes with any
Taxing Authority), other than any such agreements among the Company and the
Company Subsidiaries.

(h) Except as would not give rise to material liability to the Company and the
Company Subsidiaries, neither the Company nor any Company Subsidiary has
received any written notice of any claim by a Taxing Authority in a jurisdiction
where the Company or any Company Subsidiary does not file Tax Returns to the
effect that the Company or any Company Subsidiary is, or may be, subject to Tax
by that jurisdiction.

(i) Neither the Company nor any Company Subsidiary (i) is or has ever been a
member of an affiliated (within the meaning of Section 1504 of the Code),
combined or unitary group of corporations filing a consolidated, combined or
unitary Tax Return other than an affiliated, combined or unitary group of which
ICO Global Communications (Holdings) Limited is the common parent or (ii) is a
successor to any other entity for Tax purposes by way of merger, liquidation or
other transactions.

 

14



--------------------------------------------------------------------------------

(j) Within the two-year period ending on the Closing Date, neither the Company
nor any Company Subsidiary has constituted either a “distributing corporation”
or a “controlled corporation” as such terms are defined in Section 355 of the
Code in a distribution of stock qualifying or intended to qualify for tax-free
treatment (in whole or in part) under Section 355(a) or 361 of the Code.

(k) Neither the Company nor any Company Subsidiary will be required to include
an item of income in, or exclude an item of deduction from, Taxable income for
any Taxable period ending after the Closing as a result of any election pursuant
to Section 108(i) of the Code (or any comparable provision of state, local or
foreign Tax Law) made effective on or prior to the Closing.

(l) Neither the Company nor any Company Subsidiary has participated in any
“listed transaction” as defined in Treasury Regulation Section 1.6011-4(b)(2).

SECTION 2.15 ERISA Compliance; Excess Parachute Payments.

(a) Section 2.15(a) of the Company Disclosure Letter contains a complete and
correct list of each material Company Benefit Plan and material Company Benefit
Agreement. Each material Company Benefit Plan and material Company Benefit
Agreement has been administered in compliance with its terms and applicable Law
and the terms of any applicable collective bargaining agreements.

(b) The Company has received determination letters from the Internal Revenue
Service for all Company Pension Plans intended to be tax qualified to the effect
that such Company Pension Plans are qualified and exempt from Federal income
taxes under Sections 401(a) and 501(a), respectively, of the Code, or are in the
form of a prototype plan that is the subject of a favorable opinion letter from
the Internal Revenue Service, and no such determination or opinion letter has
been revoked nor, to the knowledge of the Company, has revocation been
threatened, nor has any such Company Pension Plan been amended or failed to be
amended since the date of its most recent determination or opinion letter or
application therefore in any respect that would materially adversely affect its
qualification or materially increase its costs.

(c) Neither the Company nor any other trade or business that, together with the
Company or any Company Subsidiary, is treated as a single employer under
Section 414(b) or (c) of the Code (a “Commonly Controlled Entity”) has any
liability under, any Company Pension Plan that is subject to Title IV of ERISA
or Section 412 of the Code or is otherwise a defined benefit pension plan.

(d) With respect to any material Company Benefit Plan that is an employee
welfare benefit plan, whether or not subject to ERISA, (i) each such material
Company Benefit

 

15



--------------------------------------------------------------------------------

Plan is either funded through an insurance company contract and is not a
“welfare benefits fund” (as defined in Section 419(e) of the Code) or is
unfunded and (ii) no such material Company Benefit Plan provides benefits after
termination of employment, except where the cost thereof is borne entirely by
the former employee (or his eligible dependents or beneficiaries) or as required
by Section 4980B(f) of the Code.

(e) Neither the execution nor delivery of this Agreement, nor the consummation
of the Transaction, the Restructuring or the other transactions contemplated
hereby will (i) entitle any Employees to any severance pay or increase in
severance pay, (ii) accelerate the time of payment or vesting of, increase the
amount payable of, or result in the payment, funding or other material
obligation to provide, compensation or benefits under any Company Benefit Plan
or Company Benefit Agreement, nor (iii) result in any payment (whether in cash
or property or the vesting of property) to any person who is a “disqualified
individual” (as defined in Treasury Regulation Section 1.280G-1) (each, a
“Disqualified Individual”) with respect to the Company which would be deemed to
be an “excess parachute payment” (as defined in Section 280G(b)(1) of the Code)
and no such Disqualified Individual is entitled to receive any additional
payment (e.g., any tax gross-up or any other payment) from the Company, the
Reorganized Company, any Company Subsidiary in the event that the excise tax
required by Section 4999(a) of the Code is imposed on such Disqualified
Individual. No person is entitled to receive any additional payment (e.g., any
tax gross-up or any other payment) from the Company, the Reorganized Company,
any Company Subsidiary or any other person in the event that the additional tax
required by Section 409A of the Code is imposed on a person.

(f) No Company Benefit Plan, Company Benefit Agreement nor any other agreement
limits or restricts the right of the Company to merge, amend or terminate any of
the Company Benefit Plans or Company Benefit Agreements.

(g) As used in this Agreement:

“Company Benefit Plans” means all bonus, pension, profit sharing, deferred
compensation, incentive compensation, stock ownership, stock purchase, stock
appreciation, restricted stock, stock repurchase rights, stock option, “phantom”
stock, “phantom” stock rights, performance, retirement, thrift, savings, stock
bonus, cafeteria, paid time off, perquisite, fringe benefit, vacation, change in
control, retention, severance, disability, death benefit, hospitalization,
medical and other welfare benefits and other employee benefit plans, programs,
arrangements and understandings, whether oral or written, formal or informal,
funded or unfunded, maintained, contributed to or required to be maintained or
contributed to by the Company or any Company Subsidiary, in each case, providing
benefits to any Employee and whether or not subject to Law.

“Company Benefit Agreements” means all (A) employment, deferred compensation,
severance, change in control, termination, employee

 

16



--------------------------------------------------------------------------------

benefit, Employee loan (other than Employee loans under any Company Pension Plan
that includes a qualified cash or deferred arrangement within the meaning of
Section 401(k) of the Code), indemnification, retention, stock repurchase, stock
option, consulting and similar agreements, commitments and obligations between
the Company or any Company Subsidiary, on the one hand, and any Employee, on the
other hand, (B) Contracts between the Company or any Company Subsidiary, on the
one hand, and any Employee, on the other hand, the benefits of which are
contingent, or the terms of which are altered, upon the occurrence of
transactions involving the Company or any Company Subsidiary of the nature
contemplated by this Agreement and (C) trust or insurance Contracts to fund or
otherwise secure payment of any compensation or benefits to be provided to any
Employee.

“Company Pension Plan” means any Company Benefit Plan that is an “employee
pension benefit plan” (as defined in Section 3(2) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)), whether or not subject to
ERISA.

“Employee” means any current or former director, officer or employee of the
Company or any Company Subsidiary.

SECTION 2.16 Litigation. Other than the pendency of the Chapter 11 Cases, there
are no Proceedings pending or, to the knowledge of the Company, threatened
against or affecting the Company or any Company Subsidiary (and, to the
knowledge of the Company, there is no basis for any such Proceeding) that,
individually or in the aggregate, has had or would reasonably be expected to
(i) have a Company Material Adverse Effect, (ii) have a material adverse effect
on the ability of the Company to perform its obligations under this Agreement or
to consummate the Transaction prior to the End Date or (iii) materially impact
the assets of the Company, nor are there any Judgments outstanding against the
Company or any Company Subsidiary that, individually or in the aggregate, has
had or would reasonably be expected to (i) have a Company Material Adverse
Effect, (ii) have a material adverse effect on the ability of the Company to
perform its obligations under this Agreement or to consummate the Transaction
prior to the End Date or (iii) have a material adverse effect on the assets of
the Company.

SECTION 2.17 Compliance with Applicable Laws. The Company and the Company
Subsidiaries and their operations are in compliance with all applicable Laws,
including those governing occupational health and safety, except for such
failure to be in compliance as, individually or in the aggregate, has not had
and would not reasonably be expected to have a Company Material Adverse Effect.
Neither the Company nor any Company Subsidiary has received any written
communication during the two years prior to the date of this Agreement from a
Governmental Entity that alleges that the Company or a Company Subsidiary is not
in compliance in any material respect with any applicable Law.

SECTION 2.18 Contracts.

.

 

17



--------------------------------------------------------------------------------

(a) Section 2.18 of the Company Disclosure Letter lists all Contracts of the
Company and the Company Subsidiaries required to be filed pursuant to Rule
601(b)(10) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). Other than with respect to any Contracts which have been rejected by the
Company and/or any Company Subsidiary pursuant to the Chapter 11 Cases prior to
the date hereof or otherwise with respect to any of the breaches listed on
Section 2.18(a) of the Company Disclosure Schedule which preceded the filing of
the Chapter 11 Cases with the Bankruptcy Court and cannot be cured by assumption
pursuant to 365(b) of the Bankruptcy Code, none of the Company, any of the
Company Subsidiaries or, to the knowledge of the Company, any other party
thereto is in violation of or in default under (nor, to the knowledge of the
Company, does there exist any condition which upon the passage of time or the
giving of notice or both would cause such a violation of or default under) any
Contract, to which it is a party or by which it or any of its properties or
other assets is bound, except for violations or defaults that, individually or
in the aggregate, has not had and would not reasonably be expected to have a
Company Material Adverse Effect. None of the Company or any of the Company
Subsidiaries has entered into any written or oral Contract with any Affiliate of
the Company that is currently in effect other than Company Benefit Agreements
and agreements between the Company and any Company Subsidiary or between Company
Subsidiaries. None of the Company or any of the Company Subsidiaries is a party
to or otherwise bound by any agreement or covenant (A) restricting the Company’s
or any of its Affiliates’ ability to compete or restricting in any respect the
research, development, distribution, sale, supply, license or marketing of
products or services of the Company or any of its Affiliates, (B) containing a
right of first refusal, right of first negotiation or right of first offer for
any material asset or business or (C) containing any indemnity obligations to
third parties, in the case of clauses (A) through (C), that is material to the
Company and the Company Subsidiaries, taken as a whole.

(b) None of the Company or any Company Subsidiary is a party to any Contract
requiring annual payments by the Company or any Company Subsidiary in excess of
$3 million, except for Contracts that may be terminated on less than 90 days
notice without penalty (other than de minimis amounts). Since the commencement
of the Chapter 11 Cases, the Company and the Company Subsidiaries have made all
payments required under their existing Contracts in the ordinary course of
business.

SECTION 2.19 Environmental Matters. Except for such matters that, individually
or in the aggregate, have not had and would not reasonably be expected to have a
Company Material Adverse Effect:

(a) the Company and each of the Company Subsidiaries are in compliance with all
Environmental Laws and neither the Company nor any of the Company Subsidiaries
has received any written (i) notice that alleges that the Company or any of the
Company Subsidiaries is in violation of, or has liability under, any
Environmental Law or (ii) request for information from a Governmental Entity
regarding the Company’s or any of the Company Subsidiaries’ clean up liability
under or compliance with any Environmental Law;

 

18



--------------------------------------------------------------------------------

(b) there has been no Release (other than any Release to the extent the Company
or any of the Company Subsidiaries has received regulatory closure or
certification of completion, or the Governmental Entity with jurisdiction over
the Release has informed the Company or any of the Company Subsidiaries that no
further investigation or cleanup by the Company or any of the Company
Subsidiaries is required, pursuant to Environmental Law) of or exposure to any
Hazardous Material that would reasonably be expected to form the basis of any
Environmental Claim against the Company or any of the Company Subsidiaries; and

(c) Definitions. As used in this Agreement:

(1) “Environmental Claim” means administrative, regulatory or judicial actions,
suits, demands, directives, claims, liens, Judgments, investigations,
proceedings or written notices of noncompliance or violation by or from any
person alleging liability (including liability or responsibility for the costs
of enforcement proceedings, investigations, cleanup, governmental response,
removal or remediation, natural resources damages, property damages, personal
injuries, medical monitoring, penalties, contribution, indemnification and
injunctive relief) arising out of, based on or resulting from (x) the presence
or Release of, or exposure any Hazardous Materials; or (y) the failure to comply
with any Environmental Law;

(2) “Environmental Laws” means all applicable Federal, state, local and foreign
Laws, and Judgments issued, promulgated or entered into by any Governmental
Entity governing or regulating pollution or protection of natural resources,
endangered or threatened species, human health (from exposure to Hazardous
Materials), the climate or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata);

(3) “Hazardous Materials” means (x) any petroleum or petroleum products,
radioactive materials or wastes, asbestos, urea, formaldehyde, foam insulation
and polychlorinated biphenyls; and (y) any other chemical, material, substance
or waste that is prohibited, limited or regulated as hazardous, toxic,
infectious or words of similar import, or which can reasonably be expected to
give rise to liability, under any Environmental Law; and

(4) “Release” means any actual or threatened release, spill, emission, leaking,
dumping, injection, pouring, deposit, disposal, discharge, dispersal, leaching
or active migration into or through the environment (including ambient air,
surface water, groundwater, land surface or subsurface strata) or within any
building, structure, facility or fixture.

(d) This Section 2.19 shall represent the sole and exclusive representations and
warranties of the Company and any of the Companies Subsidiaries with respect to

 

19



--------------------------------------------------------------------------------

environmental, health and safety matters, including with respect to any matters
arising under Environmental Laws or relating to Hazardous Materials.

SECTION 2.20 Brokers; Schedule of Fees and Expenses. No broker, investment
banker, financial advisor or other person, other than Jeffries & Company, Inc.,
the fees and expenses of which will be paid by the Company or the Reorganized
Company, is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with the Transaction and the
Restructuring based upon arrangements made by or on behalf of the Company. The
Company has furnished to Investor a true and complete copy of all agreements
between the Company and Jeffries & Company, Inc., relating to the Transaction
and the Restructuring.

SECTION 2.21 Claims of the Debtors.

(a) The general claims bar date for the Chapter 11 Cases was June 30, 2009 at
5:00 p.m. and the governmental unit claims bar date for the Chapter 11 Cases was
November 11, 2009 at 5:00 p.m.

(b) Section 2.21(b) of the Company Disclosure Letter lists, as of the date
hereof, a true, correct and complete categorized list of all (i) general
unsecured claims against Satellite Services, (ii) allowed general unsecured
claims against the Debtors other than Satellite Services, (iii) disallowed
general unsecured claims against the Debtors, (iv) claims that have been paid,
amended, superseded, and claims for which the Debtors show no liability or will
otherwise seek to disallow, (v) pending general unsecured claims against the
Debtors, (vi) non-ordinary course administrative expense claims against the
Debtors related to cure amounts for contracts assumed by an order of the
Bankruptcy Court, (vii) other secured claims against the Debtors and (viii) any
other secured (other than those pursuant to the Prepetition Credit Agreement,
the Existing DIP Facility and the Notes) and unsecured claims against the
Debtors not included in (i) through (vii).

ARTICLE III

Representations and Warranties of Investor

Investor hereby represents and warrants to the Company that:

SECTION 3.01 Organization, Standing and Power. Investor is duly organized,
validly existing and in good standing under the laws of the State of Nevada and
has full corporate power and authority and possesses all Permits necessary to
enable it to own, lease or otherwise hold its properties and assets and to
conduct its business as presently conducted, other than such Permits the lack of
which, individually or in the aggregate, have not had and would not reasonably
be expected to have an Investor Material Adverse Effect.

 

20



--------------------------------------------------------------------------------

SECTION 3.02 Authority; Execution and Delivery; Enforceability. Investor has all
requisite corporate power and authority to execute and deliver this Agreement
and the other agreements executed and delivered pursuant to the Transaction to
which it is, or is specified to be, a party and to consummate the Transaction
and the other transactions contemplated hereby and thereby. The execution and
delivery by Investor of this Agreement and the consummation by Investor of the
Transaction and the other transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action on the part of Investor.
Investor has duly executed and delivered this Agreement, assuming the due
authorization, execution and delivery by each of the other parties hereto and
thereto, this Agreement constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to bankruptcy,
insolvency, moratorium, reorganization or similar laws affecting the rights of
creditors generally and the availability of equitable remedies.

SECTION 3.03 No Conflicts; Consents.

(a) The execution and delivery by Investor of this Agreement does not, and the
consummation of the Transaction and the other transactions contemplated hereby
and thereby and compliance by Investor with the terms hereof and thereof will
not, violate any provision of Law or any order to which Investor or its assets
are subject, nor conflict with, or result in any violation of or default (with
or without the lapse of time or the giving of notice, or both) under, or give
rise to a right of termination, cancellation or acceleration of any obligation
or to loss of a material benefit under, or increase, add to, accelerate or
guarantee rights or entitlements of any person under, or result in the creation
of any Lien upon any of the properties or assets of Investor under, any
provision of (i) the certificate of incorporation or organizational documents of
Investor, (ii) any Contract to which Investor is a party or by which any of its
properties or assets is bound or (iii) subject to the filings and other matters
referred to in Section 3.03(b), any Judgment or Law applicable to Investor or
its properties or assets other than, in the case of clauses (ii) and
(iii) above, any such item that, individually or in the aggregate, has not had
and would not reasonably be expected to have an Investor Material Adverse
Effect.

(b) No Consent of, permit from, or registration, declaration or filing with, any
Governmental Entity or any other person is required to be obtained or made by or
with respect to Investor in connection with the execution, delivery and
performance of this Agreement or the consummation of the Transaction or the
other transactions contemplated hereby and thereby, other than (i) compliance
with and filings under the HSR Act, (ii) the entry by the Bankruptcy Court of
the Approval Orders, the Confirmation Order and any other order by the
Bankruptcy Court that may be required in connection with the Plan and the
Restructuring, (iii) any required consents and approvals of the FCC to the
Transaction and (iv) such other item or items that, individually or in the
aggregate, has not had and would not reasonably be expected to have an Investor
Material Adverse Effect.

SECTION 3.04 Litigation. As of the date of this Agreement, there are no
Proceedings pending or, to the knowledge of Investor, threatened against or
adversely affecting Investor relating to the Transaction, the Restructuring or
any of the transactions contemplated hereby and thereby.

 

21



--------------------------------------------------------------------------------

SECTION 3.05 Securities Act. The Shares purchased by Investor pursuant to this
Agreement are being acquired for investment only and not with a view to any
public distribution thereof. Investor acknowledges that the sale of the Shares
to Investor is not registered under the Securities Act of 1933, as amended (the
“Securities Act”) and, as a result, Investor may not offer to sell or sell the
Shares so acquired by it without complying with the registration requirements of
the Securities Act or an exception therefrom.

SECTION 3.06 Brokers; Schedule of Fees and Expenses. No broker, investment
banker, financial advisor or other person, other than persons the fees and
expenses of which will be paid by Investor, is entitled to any broker’s,
finder’s, financial advisor’s or other similar fee or commission in connection
with the Transaction and the Restructuring based upon arrangements made by or on
behalf of Investor.

SECTION 3.07 Sufficient Funds. Investor has of the date of this Agreement and
will have at the Closing sufficient immediately available funds necessary to
consummate the transactions contemplated by this Agreement (including purchasing
claims tendered to it pursuant to the Tender Offer (as defined below) and to pay
the Purchase Price).

ARTICLE IV

Covenants

SECTION 4.01 Conduct of Business.

(a) Except for matters set forth in Section 4.01(a) of the Company Disclosure
Letter or otherwise expressly permitted by this Agreement or the Plan and
subject to the effect of the Chapter 11 Cases on the Debtors (other than those
matters which have been proposed, initiated or supported in any manner by the
Company after the date hereof), from the date hereof to the Closing Date (or
such earlier date in the event this Agreement is terminated in accordance with
its terms), the Company will, and will cause each Company Subsidiary to, conduct
its business in the usual, regular and ordinary course in substantially the same
manner as previously conducted, and use commercially reasonable efforts to
preserve intact its current business organization, keep available the services
of its current officers and employees and keep its relationships with customers,
suppliers, licensors, licensees, distributors and others having business
dealings with the Company or any Company Subsidiary to the end that its goodwill
and ongoing business will be unimpaired at the Closing. In addition, and without
limiting the generality of the foregoing, except for matters set forth in
Section 4.01(a) of the Company Disclosure Letter or otherwise expressly
permitted or required by this Agreement or the Plan, from the date of this
Agreement to the Closing Date (unless this Agreement is earlier terminated or in
accordance with the provisions hereof), the Company will not, and will not
permit any Company Subsidiary to, do any of the following without the prior
written consent of Investor (which consent shall not be unreasonably withheld,
delayed or conditioned):

 

22



--------------------------------------------------------------------------------

(i) amend its certificate of incorporation, by-laws or other comparable charter
or organizational documents, other than in accordance with this Agreement;

(ii) declare, set aside or pay any dividend or make any other distribution to
its equity holders, whether or not upon or in respect of any shares of its
capital stock or other equity interest;

(iii) redeem or otherwise acquire any shares of its capital stock or other
equity interest or issue, deliver, sell or grant any capital stock or other
equity interest;

(iv) acquire or agree to acquire (A) by merging or consolidating with, or by
purchasing an equity interest in or portion of the assets of, or by any other
manner, any business or any corporation, partnership, joint venture, association
or other business organization or division thereof or (B) any other assets
except, with respect to this clause (B), purchases in the ordinary course of
business consistent with past practice;

(v) except as required under applicable Law or the terms of any Company Benefit
Plan or Company Benefit Agreement in effect on the date of this Agreement,
(A) grant to any Employee any loan or increase in any kind of compensation,
benefits, perquisites, fringe benefits or any bonus or award, except for grants
or increases in any of the foregoing that are made in the ordinary course of
business consistent with past practice, (B) grant to any Employee any severance,
retention, change in control or termination pay or benefits, or pay any bonus to
any Employee, (C) enter into any employment, change in control, loan, retention,
consulting, indemnification, severance, termination or similar agreement with
any Employee, (D) take any action to secure the payment of compensation or
benefits under any Company Benefit Plan or Company Benefit Agreement except in
the ordinary course of business consistent with past practice, (E) establish,
adopt, enter into, terminate or amend any collective bargaining agreement or
other labor union Contract, Company Benefit Plan or Company Benefit Agreement,
(F) pay or provide to any Employee any benefit not provided for under a Company
Benefit Plan or Company Benefit Agreement as in effect on the date of this
Agreement, other than the payment of base compensation in the ordinary course of
business consistent with past practice, (G) grant any incentive awards under any
Company Benefit Agreement or Company Benefit Plan (including in respect of
“phantom” stock, “phantom” stock options, stock appreciation rights, “phantom”
stock rights, deferred stock units, performance stock units or other stock based
or stock related awards or the removal or modification of any restrictions in
any Company Benefit Agreement or Company Benefit Plan or awards made thereunder)
or (H) take any action to accelerate any rights or benefits, including vesting
and payment, or make any material determinations, under any Company Benefit Plan
or Company Benefit Agreement or awards made thereunder;

(vi) make any change in financial accounting methods, principles or practices
materially affecting the reported consolidated assets, liabilities or results of
operations of

 

23



--------------------------------------------------------------------------------

the Company, except insofar as may have been required by a change in GAAP or
applicable Law;

(vii) sell (or agree to sell), lease (as lessor), license, abandon, cancel or
otherwise dispose of or subject to any Lien any portion of its properties or
assets;

(viii) (A) incur any additional indebtedness for borrowed money or guarantee any
such indebtedness of another person (other than any such indebtedness or
guarantees among the Company and the direct or indirect wholly owned Company
Subsidiaries or among the direct or indirect wholly owned Company Subsidiaries),
issue or sell any debt securities or warrants or other rights to acquire any
debt securities of the Company or any Company Subsidiary, guarantee any debt
securities of another person, enter into any “keep well” or other agreement to
maintain any financial statement condition of another person or enter into any
arrangement having the economic effect of any of the foregoing, except for
borrowings under the Replacement DIP Facility consistent with the terms of the
documentation thereto, or (B) make any loans, advances or capital contributions
to, or investments in, any other person, other than to or in the Company or any
direct or indirect wholly owned Company Subsidiary;

(ix) make or agree to make any capital expenditure or expenditures, other than
in the ordinary course, consistent with past practice, or in accordance with the
budget set forth on Section 4.01(a) of the Company Disclosure Letter;

(x) make or change any material Tax election or method of accounting for Tax
purposes, except insofar as may have been required by a change in GAAP or
applicable Law, or settle or compromise any material Tax liability or refund;

(xi) (A) pay, discharge or satisfy any claims, liabilities or obligations
(absolute, accrued, asserted or unasserted, contingent or otherwise), other than
the repayment of the Existing DIP Facility consistent with the terms of the
Replacement DIP Facility and payment, discharge or satisfaction of liabilities
(to the extent reflected or reserved against in, or contemplated by, the most
recent consolidated financial statements of the Company included in the
Financial Statements or incurred since the date of the Financial Statements) in
the ordinary course of business consistent with past practice, (B) cancel any
material indebtedness (individually or in the aggregate) or waive any claims or
rights of substantial value or (C) waive the benefits of, or agree to modify in
any manner, any confidentiality or similar agreement to which the Company or any
Company Subsidiary is a party;

(xii) other than those Contracts that have been listed on any supplement to the
Prior Plan to be assumed or rejected, assume or reject any Contract;

 

24



--------------------------------------------------------------------------------

(xiii) other than in the ordinary course of business consistent with past
practice, and consistent with FCC policies and rules, enter into, amend or
terminate any Contract that provides for payments that exceed $100,000 in the
aggregate;

(xiv) adopt or authorize a plan of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization or other reorganization
of the Company or any Company Subsidiary;

(xv) settle, compromise, discharge or otherwise allow a claim as defined under
Section 101(5) under the Bankruptcy Code in an amount that exceeds $50,000 as to
any individual claim;

(xvi) fail to maintain in full force and effect insurance policies covering the
Company and the Company Subsidiaries and their respective properties, assets and
businesses in a form and amount consistent with the current insurance program
applicable to the Company and any Company Subsidiary; or

(xvii) authorize any of, or commit or agree to take any of, the foregoing
actions.

(b) Advice of Changes. The Company will promptly advise Investor in writing of
any event, development, condition or circumstance that, individually or in the
aggregate, has had or would reasonably be expected to have a Company Material
Adverse Effect.

(c) Consultation. Subject to applicable Law, in connection with the continuing
operation of the business of the Company and the Company Subsidiaries between
the date of this Agreement and the Closing, the Company will use commercially
reasonable efforts to consult in good faith on a regular basis with the
Representatives of Investor and report all material operational developments and
the status of ongoing operations pursuant to procedures reasonably requested by
Investor or its Representatives.

SECTION 4.02 Alternative Proposals.

(a) The Company may, and may authorize or permit any Company Subsidiary to,
authorize or permit any officer, director or employee of, or authorize any
investment banker, attorney or other advisor, agent or representative
(collectively, “Representatives”) of, the Company or any Company Subsidiary to,
(i) directly or indirectly solicit or initiate any Alternative Proposal or
(ii) directly or indirectly participate in any discussions or negotiations
regarding, or furnish to any person any non-public information with respect to,
or take any other action to knowingly facilitate any inquiries or the making of
any proposal that constitutes, or may reasonably be expected to lead to, any
Alternative Proposal. The Company must reasonably promptly provide to Investor
any material non-public

 

25



--------------------------------------------------------------------------------

information concerning the Company or any Company Subsidiary that is provided to
such person or its Representatives which was not previously provided to
Investor. In no event shall any refinancing or repayment of, or attempt to
refinance or repay, the Replacement DIP Facility in cash and in full or the
Prepetition Credit Agreement be deemed a breach of this Section 4.02 or other
provision of this Agreement or the Replacement DIP Facility.

(b) Prior to the termination of this Agreement in accordance with the terms
hereof, none of the Company, any Company Subsidiary, the Company Board nor any
committee thereof may (i) approve or enter into any letter of intent, agreement
in principle, acquisition agreement or similar agreement relating to any
Alternative Proposal or (ii) approve, file or support any plan of reorganization
or liquidation, other than the Plan, provided, however, that if the Company, any
Company Subsidiary, the Company Board or any committee thereof have validly and
concurrently terminated this Agreement pursuant to Section 6.01(a)(iv) having
complied in full with the procedural requirements thereof, the Company may
approve and enter into an agreement relating to a Superior Proposal.

(c) The Company promptly after becoming aware of the receipt or delivery
thereof, and in any case within 24 hours thereafter, will advise Investor in
writing of any Alternative Proposal or any inquiry with respect to, or that
could reasonably be expected to lead to, any Alternative Proposal, the identity
of the person making such Alternative Proposal or inquiry and a description in
reasonable detail of the material terms of any such Alternative Proposal. The
Company will (i) keep Investor reasonably informed of the status (including any
change to the terms thereof) of any such Alternative Proposal or inquiry and
(ii) provide to Investor, as soon as practicable, and in any case within 48
hours, after receipt or delivery thereof copies of all correspondence and other
written material sent or provided to the Company from any third party in
connection with any Alternative Proposal or sent or provided by the Company to
any third party in connection with any Alternative Proposal (unless such
correspondence or written material has previously been provided to Investor).

(d) The Company promptly, and in any case within 24 hours after a determination
by the Company Board that any Alternative Proposal is a Superior Proposal and
its intention to approve such Superior Proposal, shall (i) notify Investor in
writing of such determination, (ii) during the five (5) business day period
following such notification described in clause (i), provide Investor a
reasonable opportunity to make such adjustments in the terms and conditions of
this Agreement as would permit the Company to accept Investor’s proposal
notwithstanding such Alternative Proposal and (iii) during the five (5) business
day period following such notification described in clause (i), consider in good
faith any changes to this Agreement proposed by Investor with respect to the
Transaction.

(e) For purposes of this Agreement:

“Alternative Proposal” means any proposal by a third party to enter into and
consummate any agreement for a Chapter 11 plan for any of the

 

26



--------------------------------------------------------------------------------

Debtors (other than the Plan) or any other transaction or series of transactions
(including one or more sales under Section 363 of the Bankruptcy Code) relating
to a purchase of 20% or more of the equity securities or assets of the Company
and the Company Subsidiaries, taken as a whole.

“Superior Proposal” means any Alternative Proposal with terms that the Company
Board determines in good faith, after consultation with the Company’s outside
legal counsel and independent financial advisors, (i) to be more favorable from
a financial point of view to the Debtors’ constituents than would be obtained
through the consummation of the Transaction and the Restructuring, taking into
account all the terms and conditions of such Alternative Proposal (including all
of the terms, conditions, impact and all legal, financial, regulatory,
fiduciary, timing and other aspects of such Acquisition Proposal), as well as
all the terms and conditions of the Transaction and the Restructuring (including
any proposal by Investor to amend the terms and conditions of the Transaction or
the Restructuring in effect as of the date of such determination), and (ii) is
reasonably capable of being completed, taking into account all financial,
regulatory, legal and other aspects of such Alternative Proposal. To be
considered a Superior Proposal, any Alternative Proposal (x) must provide for
repayment in cash in full of (1) the Replacement DIP Facility upon its maturity
and (2) any Subject Claims acquired by Investor in the tender offer described in
Section 4.13 below, in each case for the amount (including principal and
interest) paid (plus any applicable accrued and unpaid interest in accordance
with the terms of such Subject Claim through such repayment date) for such
Subject Claims by Investor in such tender offer, within five (5) business days
after termination of this Agreement pursuant to Section 6.01(a)(iv) below and
(y) that includes a “credit bid” by the holders of the Notes as contemplated
pursuant to section 363(k) of the Bankruptcy Code or otherwise pursuant to a
plan of reorganization must provide that all obligations owed to Investor and
any of its Affiliates pursuant to the Notes and the Note Indenture shall be paid
off in full in cash at closing of the transaction contemplated by such
Alternative Proposal.

SECTION 4.03 Access to Information. Subject to applicable Law, the Company will,
and will cause each of the Company Subsidiaries to, provide Investor and its
Representatives reasonable access during the period following the entry of the
Investment Agreement Approval Order by the Bankruptcy Court through the Closing
(or such earlier date in the event this Agreement is terminated in accordance
with its terms) to the Company, the Company Subsidiaries and all the personnel,
properties, books, contracts, commitments, Tax Returns and records of the
Company and the Company Subsidiaries, and, during such period the Company will,
and will cause each of the Company Subsidiaries to, furnish promptly to Investor
(a) a copy of each report, schedule, statement and other document filed by it
during such period pursuant to the requirements of Federal or state securities
Laws or in the Chapter 11 Cases and (b) all other information concerning the
Company, any Company Subsidiary, the Transaction, the Restructuring or any other
transaction contemplated hereby or thereby as Investor may reasonably request.

SECTION 4.04 Antitrust Clearance and FCC Approval. Each of Investor and the
Company will use reasonable best efforts to obtain antitrust clearance and FCC
approval. For purposes of this provision, this requirement shall include the
following obligations. Each of Investor and the Company will, (a) within 15 days
following the entry by the Bankruptcy Court

 

27



--------------------------------------------------------------------------------

of the Investment Agreement Approval Order, file with the United States Federal
Trade Commission and the United States Department of Justice (together, the
“Antitrust Agencies”) the notification and report form, if any, required to be
filed by them for the Transaction and the other transactions contemplated hereby
pursuant to the HSR Act and (b) as soon as reasonably practicable following the
entry of the Investment Agreement Approval Order file all notices, applications
and requests for FCC Approval required to be filed with the FCC. Any such
notification, report, request or application will be in substantial compliance
with the requirements of the HSR Act or the FCC Rules, as applicable. Each of
Investor and the Company will furnish to the other such necessary information
and reasonable assistance as the other may request in connection with its
preparation of any filing or submission that is necessary under the HSR Act or
by the FCC Rules. The Parties shall collaborate in the prompt retention of
reputable economic experts and in the preparation of economic testimony to
accompany the FCC application and support the Parties’ position before the
Antitrust Agencies; each Party shall make its officers, employees and counsel
reasonably available for all meetings with FCC commissioners and FCC staff as
well as the officials and staff of the Antitrust Agencies, including, to the
extent agreed to by the FCC and/or the Antitrust Agencies, meetings to be held
within a week of the date of this Agreement, considered necessary or appropriate
by the other Party. Each Party shall make its officers and employees available
to submit written testimony. At Investor’s request, and in the Investor’s sole
and absolute discretion, Company shall join Investor in requesting that the FCC
applications be acted on by the full Commission in the first instance (instead
of a bureau or bureaus, division or subdivision thereof). Each Party hereto
shall promptly inform the other party of any material communication received by
such party from any Governmental Entity regarding the transactions contemplated
by this Agreement. Each Party shall review and discuss in advance, and consider
in good faith the view of the other in connection with any proposed written or
oral communication with any Governmental Entity in connection with the
transactions contemplated by this Agreement (which, at the reasonable request of
the other Party, shall be limited to such Party’s outside counsel). No Party
shall, and each Party shall cause its Related Persons not to, participate in any
meeting or other substantive communication with any Governmental Entity
regarding the transactions contemplated hereby unless such party first consults
with the other in advance and, to the extent permitted by the Governmental
Entity, affords the other a reasonable opportunity to participate in or be
present at such meeting or other communication. No Party shall agree to any
voluntary extension of any statutory deadline or waiting period or to any
voluntary delay of the consummation of the transactions contemplated by this
Agreement by any Governmental Entity without the prior written consent of the
other party.

SECTION 4.05 Reasonable Best Efforts. Upon the terms and subject to the
conditions set forth in this Agreement, each of the parties hereto will use its
reasonable best efforts to (i) obtain all necessary actions or nonactions,
waivers and Consents from Governmental Entities and the making of all necessary
registrations and filings (including filings with Governmental Entities, if any)
and the taking of all reasonable steps as may be necessary to obtain an approval
or waiver from, or to avoid an action or proceeding by, any Governmental Entity,
(ii) obtain all necessary material Consents or waivers from third parties, and
(iii) otherwise take such actions as are necessary to consummate the
transactions contemplated hereby. Notwithstanding anything to the contrary in
this Agreement, Investor shall have sole and absolute discretion to reject
conditions that materially impair Investor’s or the Company’s businesses,
including, without limitation conditions that: (a) require the disposition of
any of

 

28



--------------------------------------------------------------------------------

Investor’s or the Company’s assets or the divestiture or set-aside of any kind
of spectrum, bandwidth capacity or terrestrial network or satellite capacity
(together, “Spectrum”); (b) place restrictions of any kind on Investor’s or the
Company’s pricing, decisions regarding investments or capital expenditures and
timing of the same, marketing or technical characteristics of any service or
facilities, disposition or lease of any assets or Spectrum, or acquisition of
any Spectrum; (c) impose prerequisites to, or restrictions upon, the Company’s
or Investor’s provision of ATC service or Investor’s or the Company’s use of any
Spectrum; or (d) limit Investor’s or the Company’s freedom of action with
respect to any of their respective businesses (collectively, “Unacceptable
Conditions”). For purposes of the foregoing sentence, references to (i) Investor
shall mean either (A) Investor and its Subsidiaries (excluding the Company and
its Subsidiaries), taken as a whole or (B) any Affiliate of Investor and such
Affiliate’s Subsidiaries (excluding Investor and its Subsidiaries and the
Company and its Subsidiaries), taken as a whole, and (ii) the Company shall mean
the Company and its Subsidiaries, taken as a whole. In connection with and
without limiting the foregoing, the Company will use its commercially reasonable
efforts to defend any Proceedings, whether judicial or administrative,
challenging this Agreement or the consummation of the Transaction, the
Restructuring and the other transactions contemplated hereby and thereby,
including seeking to have vacated or reversed any Judgment entered by any court
or other Governmental Entity that would restrain, prevent or delay the Closing;
provided, however, (x) at the Company’s request, Investor will use reasonable
best efforts to assist the Company in connection with any such Proceedings,
(y) Investor will have the right to participate in any such Proceedings and
(z) the Company will not settle any such Proceedings without the prior written
consent of Investor (such consent not to be unreasonably withheld, conditioned
or delayed); provided further, that, notwithstanding the foregoing or anything
contained in this Agreement to the contrary, the Company shall not be required
to appeal or otherwise challenge or seek reconsideration for any Judgment or
other decision of the Bankruptcy Court, which decision to so appeal or challenge
shall be in the sole discretion of the Company.

SECTION 4.06 Supplemental Disclosure.

(a) The Company will have the continuing obligation (on a periodic basis) until
the Closing to supplement or amend the Company Disclosure Letter with respect to
any matter hereafter arising or discovered that, if existing or known at the
date of this Agreement, would have been required to be set forth or described in
the Company Disclosure Letter; provided, however, that no supplement or
amendment to such Company Disclosure Letter will have any effect for the purpose
of determining the satisfaction of the conditions set forth in Section 5.02(a).

(b) The Company shall give notice to Investor, and Investor shall give notice to
the Company, of (i) any representation or warranty made by it contained in this
Agreement that is qualified as to materiality becoming untrue or inaccurate in
any respect or any such representation or warranty that is not so qualified
becoming untrue or inaccurate in any material respect or (ii) the failure by it
to comply with or satisfy in any material respect any covenant, condition or
agreement to be complied with or satisfied by it under this Agreement; provided,

 

29



--------------------------------------------------------------------------------

however, that no such notification will affect the representations, warranties,
covenants or agreements of the parties or the conditions to the obligations of
the parties under this Agreement.

SECTION 4.07 Fees and Expenses.

(a) Except as otherwise provided in this Section 4.07 and Section 6.02 of this
Agreement, all fees and expenses incurred in connection with the Transaction,
the Restructuring and the other transactions contemplated hereby, other than the
fees and expenses associated with the Replacement DIP Facility, will be paid by
the party incurring such fees or expenses, whether or not the Transaction or the
Restructuring is consummated.

(b) The Company agrees to reimburse Investor and its Affiliates for all
reasonable out-of-pocket documented fees and expenses (including all fees and
expenses of counsel, accountants, consultants, financial advisors and investment
bankers of Investor and its Affiliates) incurred by Investor and its Affiliates
or on their behalf in connection with or related to the authorization,
preparation, negotiation, execution and performance of this Agreement and all
other matters related to the Transaction, irrespective of whether such costs and
expenses are incurred prior to, on or after the date hereof (collectively,
“Investor Transaction Expenses”). Upon entry of the Investment Agreement
Approval Order by the Bankruptcy Court, all Investor Transaction Expenses
incurred prior thereto shall become due and payable by the Company. From the
date of this Agreement to the Closing Date, any newly incurred Investor
Transaction Expenses shall become due and payable on the first day of each
month.

SECTION 4.08 Public Announcements. No Party shall make any press release or
public announcement concerning the transactions contemplated by this Agreement
without the prior written approval of the other Party, unless a press release or
public announcement is required by Law or order of the Bankruptcy Court. If any
such announcement or other disclosure is required by Law or order of the
Bankruptcy Court, the disclosing Party shall give the non-disclosing Party prior
notice of, and an opportunity to comment on, the proposed disclosure. The
Parties acknowledge that the Debtors will file this Agreement with the
Bankruptcy Court in connection with obtaining entry of the Investment Agreement
Approval Order.

SECTION 4.09 Resignation of Directors of the Company. As to each person serving
as a member of the Company Board or on the board of directors (or equivalent) of
a Company Subsidiary immediately prior to the Closing, either (a) the Company
will cause each such member to execute and deliver a letter prior to the
Closing, which will not be revoked or amended prior to the Closing, effectuating
his or her resignation as a member of the Company Board or of the board of
directors (or equivalent) of a Company Subsidiary effective immediately prior to
the Closing or (b) the Plan will effectuate the removal or replacement of such
person as a member of the Company Board or of the board of directors (or
equivalent) of a Company Subsidiary effective immediately prior to the Closing.

 

30



--------------------------------------------------------------------------------

SECTION 4.10 Further Assurances. From time to time, as and when requested by any
party, each party will execute and deliver, or cause to be executed and
delivered, all such documents and instruments and will take, or cause to be
taken, all such further or other actions, as such other party may reasonably
deem necessary or desirable to consummate the Transaction, the Restructuring and
the other transactions contemplated hereby.

SECTION 4.11 Restrictive Covenants; Employee Matters.

(a) All information disclosed, whether before or after the date hereof, pursuant
to this Agreement or in connection with the Transaction and the other
transactions contemplated by, or the discussions and negotiations preceding,
this Agreement, to Investor or any of its Related Persons shall be kept
confidential by such receiving party and shall not be used by any such person
for any other purpose except as reasonably necessary to consummate the
Transaction and the other transactions contemplated hereby and as otherwise
specifically contemplated by this Agreement, except to the extent that (i) such
information is known by the recipient when received, (ii) such information is or
hereafter becomes publicly available other than through a violation of this
Section 4.11(a), (iii) it is necessary to disclose such information to a
Governmental Entity having jurisdiction over the party from whom disclosure is
sought; provided that the Party being asked to disclose such information shall,
to the extent possible, notify the other Party in advance of such disclosure and
cooperate with such other Party in its efforts to seek a protective order of
such information or otherwise limit disclosure, (iv) any requirement of Law
requires otherwise, or (v) such duty as to confidentiality is waived in writing
in advance by the other party. For the avoidance of doubt, the parties hereby
acknowledge and agree that neither party shall be required to disclose any
information which such party reasonably believes the disclosure of which would
violate any applicable Law and that nothing in the foregoing provision shall
limit the ability of Investor to share information or hold discussions regarding
the Transaction and the other transactions contemplated hereby with Sprint
Nextel Corporation or any of its Affiliates and the Official Committee of
Unsecured Creditors and any of its Representatives, members or constituents.

(b) Each party hereto agrees that from and after the date hereof and continuing
through the Closing, the Parties shall not (and shall cause their Affiliates not
to), directly or indirectly, as employee, agent, consultant, director,
equityholder, manager, co-partner or in any other capacity without the prior
written consent of the other Party, recruit or solicit for employment or
engagement (other than by a general solicitation advertisement, posting or
similar job solicitation process not targeting the employees of the other
party), any person listed on Section 4.11(b) of the Company Disclosure Letter
who is (or was during the one (1) year period preceding the date of hire or
other engagement with the new Party) employed by the other Party, provided,
however, either Party (or its Affiliates) will not be precluded from hiring any
person who: (i) was not employed by the other Party or its Affiliates prior to
commencement of employment discussions between such employee and the Party (or
its Affiliates) or (ii) was known by the Party (or its Affiliates) prior to
May 15, 2009. However, if, at the time of enforcement of this Section 4.11(b), a
court holds that the restrictions stated herein are unreasonable under the
circumstances then existing, the Parties agree that the maximum period

 

31



--------------------------------------------------------------------------------

or scope legally permissible under such circumstances will be substituted for
the period or scope stated herein.

(c) At the request of Investor, the Company shall terminate all cash or deferred
arrangements within the meaning of section 401(k) of the Code (the “401(k)
Plans”) sponsored, maintained or contributed to by the Company, effective not
later than the day immediately preceding the Closing Date. Upon such request,
the Company shall provide Investor with evidence that such 401(k) Plan(s) have
been terminated pursuant to a resolution of the Company’s Board of Directors
(the form and substance of which shall be subject to review and reasonable
approval by Investor) not later than the day immediately preceding the Closing
Date.

SECTION 4.12 Bankruptcy Matters.

(a) Promptly following execution of this Agreement (but in no event later than
48 hours thereafter), the Company will file with the Bankruptcy Court motions in
form and substance reasonably satisfactory to Investor (collectively, the
“Approval Motions”), seeking entry of orders by the Bankruptcy Court,
respectively, approving this Agreement and the Replacement DIP Facility pursuant
to terms contemplated by the DIP Commitment Letter. Among other things, the
Approval Motions will seek approval of the execution by the Debtors of this
Agreement and of the DIP Commitment Letter and the “DIP Loan Documents” referred
to therein and authorization for the Debtors to incur and perform their
obligations thereunder and hereunder and to execute such other documentation as
may be required with respect to the transactions contemplated by such
agreements.

(b) For purposes of this Agreement:

(i) “Investment Agreement Approval Order” means an order entered by the
Bankruptcy Court approving this Agreement and authorizing the Company to enter
into this Agreement, in the form attached hereto as Exhibit B (together with
such changes thereto as shall be reasonably acceptable to Investor).

(ii) “DIP Financing Approval Order” means an order entered by the Bankruptcy
Court approving the Replacement DIP Facility and authorizing the Debtors to
execute, deliver and perform their obligations under the “DIP Loan Documents”
referred to in the DIP Commitment Letter, in the form attached hereto as Exhibit
C (together with such changes thereto as shall be reasonably acceptable to
Investor).

(c) Prior to March 28, 2011, the Debtors will file in the Chapter 11 Cases
(i) the Plan, which Plan will contain the terms contained in the Plan Term
Sheet, will not contain

 

32



--------------------------------------------------------------------------------

terms that are inconsistent with those set forth in the Plan Term Sheet and will
otherwise be in form and substance satisfactory to Investor and (ii) the
Disclosure Statement. The Debtors will not amend, supplement or otherwise modify
any provision of the Plan or the Disclosure Statement (each as filed with the
Bankruptcy Court) without the prior consent of Investor which will not be
unreasonably withheld.

(d) Each of the Debtors will not seek or consent to the dismissal of any Chapter
11 Case, will not seek to convert any Chapter 11 Case to a case under Chapter 7
of the Bankruptcy Code and will not seek or consent to the appointment of a
Chapter 11 trustee or an examiner with expanded powers to operate the businesses
of the Debtors in any Chapter 11 Case.

(e) The Debtors will file all pleadings with the Bankruptcy Court as are
reasonably necessary or appropriate to attempt to secure entry of the Approval
Orders, the Disclosure Statement Approval Order and the Confirmation Order, will
serve all parties entitled to notice of such pleadings under applicable
provisions of the Bankruptcy Code and all related rules, and will diligently
pursue the issuance of such orders (including by presenting all evidence
necessary to support the Approval Motions, the Disclosure Statement and the
confirmation of the Plan, responding to objections and discovery requests made
by any party in interest and taking all such other actions as may be necessary
to obtain the issuance of the Approval Orders, the Disclosure Statement Approval
Order and the Confirmation Order). The Debtors will oppose and seek the
dismissal of any appeal (including a petition for certiorari, motion for
rehearing, re-argument, reconsideration or revocation) of the Approval Orders,
the Disclosure Statement Approval Order or the Confirmation Order. The Debtors
will use their commercially reasonable efforts to provide Investor at least
three days in advance of filing (i) a draft of any motion, order, amendment,
supplement or other pleading that the Debtors propose to file with the
Bankruptcy Court seeking entry of the Approval Orders, the Disclosure Statement
Approval Order and the Confirmation Order and (ii) any other motion, order,
amendment, supplement or other pleading that the Debtors propose to file with
any other court in connection with an appeal (including a petition for
certiorari, motion for rehearing, reargument, reconsideration or revocation) of
the Approval Orders, the Disclosure Statement Approval Order (unless not
required by order of the Bankruptcy Court) or the Confirmation Order. The
Debtors will use their commercially reasonable efforts to cooperate with
Investor with respect to all such motions, orders, amendments, supplements or
other pleadings and shall, to the extent possible, incorporate the comments of
Investor or its counsel into such motion, order, amendment, supplement, motion
or other pleading. Nothing herein will impair, limit or otherwise affect the
right of Investor to file any motion, order, amendment, supplement or other
pleading in connection with the Debtors’ efforts to seek entry of the Approval
Orders, the Disclosure Statement Approval Order or the Confirmation Order, or
any appeal (including a petition for certiorari, motion for rehearing,
reargument, reconsideration or revocation) thereof.

(f) Investor shall promptly take all actions as are reasonably requested by the
Company to assist in obtaining the Bankruptcy Court’s entry of the Investment
Agreement Approval Order and, as applicable, the Confirmation Order and any
other order reasonably necessary in connection with the transactions
contemplated by this Agreement, including

 

33



--------------------------------------------------------------------------------

furnishing affidavits, financial information or other documents or information
for filing with the Bankruptcy Court and making Investor’s employees and
representatives available to testify before the Bankruptcy Court. Furthermore,
Investor covenants and agrees that it shall cooperate with the Company in
connection with furnishing information or documents to satisfy any applicable
requirements of adequate assurance of future performance and adequate
information under the Bankruptcy Code.

(g) The Debtors will keep Investor informed of any material developments with
respect to proceedings in the Bankruptcy Court relating to the Chapter 11 Cases.

SECTION 4.13 Tender Offer.

(a) Investor shall commence, no later that five (5) business days after the
entry by the Bankruptcy Court of the Investment Agreement Approval Order, a
tender offer (the “Tender Offer”) for any and all of (i) the outstanding Notes,
(ii) allowed general unsecured claims of the Debtors (other than Satellite
Services) as set forth in Sections 2.21(b)(ii) of the Company Disclosure Letter,
but only to the extent of the “Total Amount to Be Tendered” (as such amount is
reflected in such Section of the Company Disclosure Letter), (iii) allowed
general unsecured claims of Satellite Services as set forth in
Section 2.21(b)(i) of the Company Disclosure Letter, (iv) Convenience Class
Claims and (v) allowed non-ordinary course administrative claims of the Debtors
relating to cure amounts for contracts previously assumed as set forth in
Section 2.21(b)(vi) of the Company Disclosure Letter (collectively, the “Subject
Claims”), in each case pursuant to the terms set forth in the term sheet
attached as Exhibit D hereto (the “Tender Offer Term Sheet”) and this
Section 4.13.

(b) The Tender Offer shall be conducted in accordance with and by means of an
Offer to Purchase and such other necessary related letters of transmittal and
ancillary agreements, which in each case shall be consistent with the terms set
forth in the Tender Offer Term Sheet and this Section 4.13 (the “Tender Offer
Documents”). Promptly following the date hereof, Investor shall prepare drafts
of the Tender Offer Documents. Following their completion, Investor shall
provide such drafts to the Company and its counsel for review and shall accept
all reasonable comments thereon by the Company or its counsel (and to the extent
Investor and the Company disagree concerning any such comments, they shall work
together in good faith to resolve such disagreements as soon as reasonably
practicable). Investor shall take all actions with its reasonable control to
ensure that the Tender Offer Documents conform to all requirements of applicable
law and that the Tender Offer is conducted in accordance with applicable law.
The Company hereby consents to the Tender Offer and to the purchase of the
Subject Claims in accordance with the terms of the Tender Offer.

(c) In connection with the Tender Offer, the Company shall furnish or cause to
be furnished to Investor mailing labels, mailing lists, securities position
listings, Depository Trust Company participant information with respect to any
of the Subject Claims, records of the amounts of Subject Claims, any available
listing or computes files containing the names and

 

34



--------------------------------------------------------------------------------

addresses of all Claimholders as of a recent date, and shall furnish or cause to
be furnished to Investor such additional information (including, updated lists
of Claimholders, and their addresses, mailing labels and lists of securities
positions) and assistance as Investor or its agents may reasonably request in
communicating the Tender Offer to Claimholders. The Company shall, as promptly
as practicable, provide to Investor all information reasonably requested by
Investor and concerning the Company for inclusion in the Tender Offer Documents
necessary for such Tender Offer Documents and the Tender Offer to comply with
applicable Law.

(d) The obligation of Investor to accept for payment and pay for any Subject
Claims tendered pursuant to the Tender Offer shall be subject to the
satisfaction, or written waiver by Investor, of the conditions (but only such
conditions) identified in the section of the Tender Offer Term Sheet entitled
“Conditions to Closing of Tender Offer” (the “Tender Conditions”). Subject to
the satisfaction, or written waiver by Investor, of the Tender Conditions as of
the Expiration Date (as defined below), Investor shall accept and pay for any
and all Subject Claims validly tendered and not properly withdrawn pursuant to
the Tender Offer as promptly as practicable, but in any event not later than
three (3) business days, following the Expiration Date. Investor shall not
(i) decrease the price to be paid with respect to any of the Subject Claims,
(ii) change the form of consideration payable in the Tender Offer, (iii) reduce
the number or type of Subject Claims tendered for in the Tender Offer, ( iv)
extend the Expiration Date at any time when all of the Tender Conditions have
been satisfied or waived in writing by Investor, (v) make any other modification
to the terms of the Tender Offer that is material and adverse to the Company or
any holders of Subject Claims or (vi) without the prior written consent of the
Company, make any other modification to the terms of the Tender Offer that is
not otherwise covered by clauses (i)-(v) and which is adverse to the Company or
any holders of Subject Claims.

(e) Unless extended in accordance with the provisions of this Section 4.13(e),
the Tender Offer shall expire at 11:59 p.m., New York City time, on the date
that is twenty (20) business days following the date on which the Tender Offer
is commenced (the “Expiration Date”). If on or prior to the Expiration Date not
all of the Tender Conditions have been satisfied or waived in writing by
Investor, Investor shall extend the Expiration Date for successive periods of
five (5) business days each in order to permit the satisfaction of the Tender
Conditions; provided, that Investor shall not be required to extend the
Expiration Date beyond the End Date (as defined below). In the event that any
Restraint prohibits the consummation of the Tender Offer, the parties shall use
reasonable best efforts to get such Restraint removed as promptly as
practicable. In addition, Investor shall extend the Tender Offer for any period
or periods required by applicable law or order. In no event shall Investor
terminate the Tender Offer prior to the Expiration Date without the prior
written consent of the Company. Notwithstanding the generality of the foregoing,
Investor may refuse to extend the Expiration Date and/or terminate the Tender
Offer prior to the Expiration Date if at any time any of the Tender Conditions
has become incapable of being satisfied.

 

35



--------------------------------------------------------------------------------

ARTICLE V

Conditions Precedent

SECTION 5.01 Conditions to Each Party’s Obligation. The obligations of Investor
and the Company to effect the Transaction are subject to the satisfaction (or
waiver by Investor and the Company) on or prior to the Closing of the following
conditions:

(a) Confirmation Order. The Bankruptcy Court shall have entered an order in the
Chapter 11 Cases confirming the Plan in form and substance not inconsistent with
the provisions of the Plan Term Sheet or this Agreement and which order shall be
otherwise in form and substance reasonably satisfactory to Investor (the
“Confirmation Order”).

(b) No Injunctions or Restraints. No restraining order, preliminary or permanent
injunction or other judgment, decree, ruling or order issued by any court of
competent jurisdiction or Law, other legal restraint or prohibition
(collectively, “Restraints”) shall be in effect preventing the consummation of
the Transaction, the Restructuring or the other transactions contemplated
hereby.

(c) HSR Waiting Period. Any waiting period under the HSR Act applicable to the
Transaction shall have expired or been terminated.

(d) FCC Consents. (1) The FCC Consents shall have been obtained and shall be
final and in full force and effect without any Unacceptable Condition; (2) the
FCC shall not have reconsidered the decision or order approving the transfer of
control to Investor over the FCC authorizations held by the Company or by the
licensee of each Company License (the “FCC Order”) on its own motion within
thirty (30) days of release of the FCC Order or if the FCC Order has been
released by a bureau or bureaus, or division or subdivision thereof, forty
(40) days from its release; and (3) the FCC and the applicable courts having
jurisdiction over the matter shall have denied all petitions for reconsideration
and applications for review and appeals (collectively, “Appeals”) of the FCC
Order (or of an FCC or court order affirming the FCC Order), or the periods for
filing such Appeals shall have passed and no Appeal shall have been filed;
provided that, Investor shall have the right, in its sole and absolute
discretion, to waive this condition if the FCC Consents shall have been
obtained, despite the pendency of one or more Appeals.

SECTION 5.02 Conditions to Obligation of Investor. The obligation of Investor to
effect the Transaction is subject to the satisfaction (or waiver by Investor) on
or prior to the Closing of the following conditions:

(a) Representations and Warranties. The representations and warranties of the
Company in this Agreement shall be true and correct (without giving effect to
any qualifications

 

36



--------------------------------------------------------------------------------

or limitations as to materiality or Company Material Adverse Effect set forth
therein) as of the date hereof and as of the Closing Date as though made on the
Closing Date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct on and as of such earlier date (without giving effect
to any qualifications or limitations as to materiality or Company Material
Adverse Effect set forth therein), except, in each case, where the failure of
such representations and warranties to be so true and correct, individually or
in the aggregate, has not had and would not reasonably be expected to have a
Company Material Adverse Effect. Investor shall have received a certificate
signed on behalf of the Company by a director of the Company duly authorized to
provide such certificate (the “Responsible Officer”).

(b) Performance of Obligations of the Company. The Company shall have performed
or complied in all material respects with all obligations and covenants required
by this Agreement to be performed or complied with by the Company prior to or on
the day of the Closing, and Investor shall have received a certificate signed on
behalf of the Company by each of the Responsible Officer and the principal
financial officer of the Company to such effect (such certificate, together with
the certificate to be delivered in accordance with Section 5.02(a), the
“Reorganized Company’s Closing Certificate”).

(c) Absence of Proceedings. Except for Proceedings with respect to the
Confirmation Order, there shall not be pending any Proceeding before any
Governmental Entity, (i) challenging or seeking to restrain or prohibit the
Transaction, the Reorganization or any other transaction contemplated hereby,
(ii) seeking to obtain from Investor in connection with the Transaction, the
Reorganization or any other transaction contemplated hereby any damages that
would reasonably be expected to have a material adverse effect on the reasonably
expected value of the Company and its Subsidiaries to Investor, (iii) seeking to
prohibit or limit the ownership or operation by Investor of any portion of the
business or assets of the Company and the Company Subsidiaries, taken as a
whole, in such a manner that would reasonably be expected to have a material
adverse effect on the reasonably expected value of the Company and its
Subsidiaries to Investor or to compel Investor, Investor Related Persons, the
Company or any Company Subsidiary to dispose of or hold separate any portion of
the business or assets of the Company and the Company Subsidiaries, taken as a
whole, in each case as a result of the Transaction, the Reorganization or any of
the other transactions contemplated hereby, (iv) seeking to impose limitations
on ability of Investor to acquire or hold, or exercise full rights of ownership
of the Shares, including the right to vote the Shares on all matters properly
presented to the stockholders of the Company, in each case in such a manner as
would reasonably be expected to have a material adverse effect on the reasonably
expected value of the Company and its Subsidiaries to Investor, or (v) seeking
to prohibit Investor from effectively controlling in any respect the business or
operations of the Company and the Company Subsidiaries, taken as a whole, in
such a manner as would reasonably be expected to have a material adverse effect
on the reasonably expected value of the Company and its Subsidiaries to
Investor.

 

37



--------------------------------------------------------------------------------

(d) Absence of Company Material Adverse Effect. From and after the date hereof,
there shall not have occurred any events, developments, conditions or
circumstances that, individually or in the aggregate, have had or could
reasonably be expected to have a Company Material Adverse Effect and no Company
Licenses shall have been revoked and there shall be no Proceeding instituted by
a Governmental Entity pending or threatened in writing with respect to the
revocation of any Company License.

(e) Approval Order. The DIP Financing Approval Order and the Investment
Agreement Approval Order shall have been entered by the Bankruptcy Court not
later than March 3, 2011 and become final orders within thirty (30) days after
such entry.

(f) Filing of the Plan and the Disclosure Statement. Not later than March 28,
2011, the Company shall have filed in the Chapter 11 Cases, the Plan and the
Disclosure Statement.

(g) No Conversion of Cases. There shall not have occurred a dismissal or
conversion of any Chapter 11 Case to a case under Chapter 7 of the Bankruptcy
Code or the appointment of a Chapter 11 trustee or an examiner with expanded
powers to operate the businesses of the Debtors in any Chapter 11 Cases.

(h) Disclosure Statement Approval Order. Not later than May 15, 2011, the
Bankruptcy Court shall have entered an order in the Chapter 11 Cases approving
the Disclosure Statement, in form and substance not inconsistent with the
provisions of this Agreement and which otherwise shall be in form and substance
reasonably satisfactory to Investor (the “Disclosure Statement Approval Order”),
and the Company shall have complied with the Disclosure Statement Approval Order
in all respects.

(i) No Modification of the Plan or Disclosure Statement. No provision of the
Plan nor the Disclosure Statement (as filed with the Bankruptcy Court) shall
have been amended, supplemented or otherwise modified in a manner that is not in
form and substance reasonably satisfactory to Investor and neither the Plan nor
the Disclosure Statement shall have been withdrawn from the Bankruptcy Court
docket.

(j) Confirmation Order. The Bankruptcy Court shall have entered the Confirmation
Order in the Chapter 11 Cases not later than June 30, 2011.

(k) Final Order. The Confirmation Order shall have become a final order, in full
force and effect without reversal, modification or stay, not subject to a
pending motion for reconsideration, revocation, reversal, modification, stay or
appeal and the period for an appeal shall have expired; provided, however, that
if the Confirmation Order has not become a final order because a notice of
appeal has been timely filed and the Parties are not stayed or enjoined

 

38



--------------------------------------------------------------------------------

from consummating the Transaction or the Restructuring, the condition set forth
in this Section 5.02(k) shall be deemed satisfied unless the effect of the
appeal would reasonably be expected to have a Company Material Adverse Effect
(applied mutatis mutandis to the Reorganized Company and its direct and indirect
subsidiaries, taken as a whole) or an Investor Material Adverse Effect, as
determined by Investor.

(l) The Replacement DIP Facility. There shall not have been any event of default
under the Replacement DIP Facility that has not been waived in accordance with
the terms of the Replacement DIP Facility.

(m) Plan Claims Cap. Excluding allowed claims (x) owed to the Debtors’ and the
Creditors Committees’ retained professionals, (y) owed in respect of fees of
other professionals to the extent authorized to be paid on a current basis
subsequent to the commencement of the Chapter 11 Cases and (z) relating to
amounts owed under the Replacement DIP Facility, the total amount of (i) any
allowed administrative claims owed pursuant to sections 503(b), 507(a)(2),
507(b), or 1114(e)(2) of the Bankruptcy Code; (ii) any allowed priority tax
claims owed pursuant to section 507(a)(8) of the Bankruptcy Code; (iii) any cure
claims pursuant to section 365(b) of the Bankruptcy Code and (iv) any other
allowed claims accorded priority in right of payment under section 507(a) of the
Bankruptcy Code, shall not exceed $10 million.

(n) No Other Transactions. The Debtors shall not have filed or supported any
plan of reorganization or liquidation with respect to the Debtors, other than
the Plan, or any motion or motions to sell, or agree to sell, any material
assets of the Debtors.

Notwithstanding the foregoing, (x) in the event (1) a condition set forth in
Section 5.02(e), 5.02(f), 5.02(h) or 5.02(j) is not satisfied by the deadline
applicable thereto (a “Deadline”) and (2) the Company has used reasonable, good
faith efforts to satisfy such condition by the applicable Deadline, such
applicable Deadline shall automatically be extended to the date that is ten
(10) business days after the date of such applicable Deadline as set forth in
the relevant subsection of this Section 5.02 and (y) with respect to any of the
conditions specified in Section 5.01(a) or clauses (e), (f), (h) and (j) of this
Section 5.02, such condition shall be deemed waived unless Investor gives
written notice to the Company of the failure of such condition (a “Condition
Failure Notice”) within five (5) business days of becoming aware of facts to
determine the failure of such condition (and the entry of an order, and the
failure to enter an order meeting the requirements of this Agreement by any
applicable date specified in this Article V, shall each be deemed conclusive
evidence of Investor being aware of facts to determine the failure of such
condition).

SECTION 5.03 Conditions to Obligation of the Company. The obligation of the
Company to effect the Transaction is subject to the satisfaction (or waiver by
the Company) on or prior to the Closing of the following conditions:

 

39



--------------------------------------------------------------------------------

(a) Representations and Warranties. The representations and warranties of
Investor in this Agreement shall be true and correct (without giving effect to
any qualifications or limitations as to materiality or Investor Material Adverse
Effect set forth therein) as of the date hereof and as of the Closing Date as
though made on the Closing Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct on and as of such
earlier date (without giving effect to any qualifications or limitations as to
materiality or Investor Material Adverse Effect set forth therein), except, to
the extent that the failure of such representations and warranties to be so true
and correct has not had and would not reasonably be expected to have,
individually or in the aggregate, an Investor Material Adverse Effect. The
Company shall have received a certificate signed on behalf of Investor by each
of the chief executive officer and the chief financial officer of Investor to
such effect.

(b) Performance of Obligations of Investor. Investor shall have performed or
complied in all material respects with all obligations and covenants required by
this Agreement to be performed or complied with by Investor prior to or on the
day of the Closing, and the Company shall have received a certificate signed on
behalf of Investor by each of the chief executive officer and the principal
financial officer of Investor to such effect (such certificate, together with
the certificate to be delivered in accordance with Section 5.02(a), the
“Investor’s Closing Certificate”).

SECTION 5.04 Waiver of Condition. All conditions to the Closing shall be deemed
to have been satisfied or waived from and after the Closing.

ARTICLE VI

Termination, Amendment and Waiver

SECTION 6.01 Termination.

(a) Notwithstanding anything to the contrary in this Agreement, this Agreement
may be terminated at any time prior to the Closing:

(i) by mutual written Consent of the Company and Investor;

(ii) by the Company or Investor after delivery of, but not later than the 10th
business day after delivery of, a Condition Failure Notice by Investor;

(iii) by either Party upon material breach by the other Party of any of their
respective representations, warranties, covenants or agreements made herein
which (x) (A) would give rise to a failure of a condition to the terminating
Party’s obligation hereunder, and (B) cannot be cured by the breaching Party
prior to the date of termination or (y) if capable of being cured, shall not
have been cured (1) within 15 calendar days following

 

40



--------------------------------------------------------------------------------

receipt of written notice from the terminating Party of such breach or (2) any
shorter period of time that remains between the date the terminating Party
provides written notice of such breach and the End Date; provided that the
terminating Party shall not have the right to terminate this Agreement pursuant
to this Section 6.01(a)(iii) if it is then in material breach of any of its
representations, warranties, covenants or other agreements hereunder and such
breach would give rise to the failure of a condition to the obligation of the
other Party.

(iv) by the Company in connection with a bona fide written Alternative Proposal
with terms that the Company Board determines in good faith, after having
consulted with its outside legal counsel and its independent financial advisors,
to be a Superior Proposal; provided, however, that prior to notifying Investor
of the termination of this Agreement pursuant to this Section 6.01(a)(iv),
(x) the Company shall have given Investor written notice of the terms of such
Alternative Proposal (including the identity of the person making such
Alternative Proposal) and of the good faith determination by the Company Board,
after consultation with its outside legal counsel and its financial advisors
that the failure to take such action would be inconsistent with its fiduciary
duties under applicable law, that such Alternative Proposal constitutes a
Superior Proposal and (y) at least five business days after Investor has
received the notice referred to in clause (x) above, and taking into account any
revised proposal made by Investor since receipt of the notice referred to in
clause (x) above, the Company Board again has determined in good faith, after
consultation with its outside legal counsel and its independent financial
advisors, that such Alternative Proposal remains a Superior Proposal; or

(v) by either Party, if the Closing does not occur on or prior to December 31,
2011 (the “End Date”); provided that the “End Date” shall instead be March 31,
2012 if all of the conditions set forth in Sections 5.01 and 5.02 have been
satisfied or waived in writing as of December 31, 2011 (or, if the Closing were
to have taken place on such date, such conditions would have been satisfied,
other than conditions by their nature or their terms to be satisfied at the
Closing) other than any of the conditions set forth in Section 5.01(c),
Section 5.01(d) or Section 5.02(c); provided that a Party shall not have a right
to terminate this Agreement pursuant to this Section 6.01(a)(v) if such Party
has breached in any material respect any of its obligations under this Agreement
in any manner that has been a principal cause of or resulted in the failure to
consummate the transactions contemplated hereby.

(b) Any termination of this Agreement pursuant to any of Sections 6.01(a)(ii),
(iii), (iv) or (v) shall be by written notice thereof given to the other Party
and, upon delivery of such notice or, in the case of a termination pursuant to
Section 6.01(a)(i), upon such mutual written consent, this Agreement will be
terminated without further action by any Party.

 

41



--------------------------------------------------------------------------------

SECTION 6.02 Effect of Termination.

(b) If this Agreement is terminated in accordance with Section 6.01, this
Agreement will become null and void and of no further force and effect, without
any liability or obligation on the part of Investor, the Company or any Company
Subsidiary (or any of their respective directors, officers, employees,
Affiliates or Representatives) under this Agreement, except for the provisions
of Sections 4.07, 4.08, 4.11(a), 6.01, 6.02, 7.03, 7.07, 7.09 (but only insofar
as it relates to a surviving provision of this Agreement), 7.10, 7.11 and 7.12,
which provisions will survive such termination; provided that, except as
otherwise set forth in this Section 6.02, no such termination of this Agreement
shall relieve either Party of any liability of such Party with respect to a
willful and material breach of any representation, warranty or covenant set
forth in this Agreement by such Party prior to such termination. For purposes of
this Agreement, “willful and material breach” shall mean a material breach that
is a consequence of an act or omission knowingly undertaken by the breaching
party with the primary purpose and intent of causing a breach of this Agreement,
provided that neither any exercise by Investor of its rights and remedies as
lender under the Replacement DIP Facility nor any failure or refusal of Investor
as lender to grant any consent or waiver under the Replacement DIP Facility
shall be considered a willful and material breach under this Agreement.

(c) If this Agreement is terminated by the Company pursuant to
Section 6.01(a)(iv) after the entry of the Investment Agreement Approval Order,
the Company shall pay Investor a fee of $25 million (the “Break-Up Fee”) in cash
by wire transfer (to an account designated in writing by Investor) either
(i) two (2) business days following the consummation of the Superior Proposal
pursuant to which this Agreement was terminated or (ii) if such Superior
Proposal is terminated or abandoned, thirty (30) days following the termination
of the Superior Proposal pursuant to which this Agreement was terminated (the
“Break-Up Fee Payment Date”), provided that, Investor’s claim for the Break-Up
Fee shall be deemed to have been incurred and shall accrue upon the date of
termination of this Agreement pursuant to a Superior Proposal by the Company.
The Break-Up Fee, payable under the circumstances provided in the preceding
sentence, and the Investor Transaction Expenses, payable under Section 6.02(c),
constitute liquidated damages and not a penalty and are, notwithstanding
anything herein to the contrary, the exclusive remedy of Investor and its
Affiliates after any termination of this Agreement pursuant to
Section 6.01(a)(iv), other than any remedies available to Investor for a willful
and material breach of this Agreement by the Company. Investor shall not, and
shall cause each of its Related Persons not to, bring any cause of action (other
than for a willful and material breach of this Agreement by the Company) against
or otherwise seek remedies from, the Company or any Company Affiliate or any of
their respective Related Persons or any counterparty to an Alternative
Transaction or any of such counterparty’s Affiliates or its other their Related
Persons (other than for payment of the applicable Break-Up Fee when payable
hereunder), whether at equity or in law, for breach of contract, in tort or
otherwise, in the event that this Agreement is terminated for any reason in
accordance with Section 6.01(a)(iv), and any claim, right or cause of action by
Investor or any other person against the Company, any Company Subsidiary, their
Affiliates or its of their respective Related Persons in excess of the
applicable Break-Up Fee is hereby fully waived, released and forever discharged.

 

42



--------------------------------------------------------------------------------

(d) In addition to any obligation of the Company and the Company Subsidiaries
pursuant to Section 4.07, if this Agreement is terminated by the Company
pursuant to Section 6.01(a)(iv) after the entry of the Investment Agreement
Approval Order, the Company shall reimburse Investor for any Investor
Transaction Expenses not previously paid pursuant to Section 4.07 in cash by
wire transfer of immediately available funds no later than two (2) days after
the date on which Investor has delivered to the Company reasonable detail and
itemization with respect to such Investor Transaction Expenses; or as to
Investor Transaction Expenses incurred or invoiced after the Break-Up Fee
Payment Date, within two (2) days after delivery to the company of such
reasonable detail and itemization.

(e) If there is a Reverse Break Fee Termination, Investor shall pay to the
Company a fee of $25 million (the “Reverse Break-Up Fee”). The Reverse Break-Up
Fee, payable under the circumstances provided in this paragraph, constitutes
liquidated damages and not a penalty and is, notwithstanding anything herein to
the contrary, the exclusive remedy of the Company, its Affiliates and its
Related Persons after any Reverse Break Fee Termination, other than any monetary
remedy, to the extent in excess of the Reverse Break-Up Fee, available to the
Company and any Company Subsidiaries for a willful and material breach of this
Agreement by Investor as contemplated in Section 6.02(d)(ii) below. The Company
shall not, and shall cause each of its Related Persons not to, bring any cause
of action (other than for a willful and material breach of this Agreement by
Investor) against or otherwise seek remedies from, Investor or any Affiliate of
Investor or any of their respective Related Persons, whether at equity or in
law, for breach of contract, in tort or otherwise, in the event that this
Agreement is terminated for any reason in accordance with a Reverse Break Fee
Termination, and any claim, right or cause of action (other than for a willful
and material breach of this Agreement by Investor) by the Company or any other
person against Investor, its Affiliates or their respective Related Persons in
excess of the applicable Reverse Break-Up Fee is hereby fully waived, released
and forever discharged. When used herein, a “Reverse Break Fee Termination”
means a termination

(i) by either Party pursuant to Section 6.01(a)(v) if at the time of such
termination (1) all of the conditions set forth in Sections 5.01 and 5.02 (other
than those conditions that by their nature or their terms are to be satisfied
only at the Closing and the conditions set forth in Section 5.01(c),
Section 5.01(d) and Section 5.02(c)) have been satisfied or waived in writing as
of such termination, (2) those conditions set forth in Sections 5.01 and 5.02
that by their nature or their terms are to be satisfied only at the Closing (not
including, for the avoidance of doubt, those set forth in Section 5.01(c),
Section 5.01(d) and Section 5.02(c)) would have been satisfied had the Closing
taken place on such termination date, and (3) any of the conditions set forth in
Section 5.01(c), Section 5.01(d) or Section 5.02(c) have neither been satisfied
nor waived in writing; or

(ii) by the Company pursuant to Section 6.01(a)(iii) if at the time of such
termination (1) all of the conditions set forth in Sections 5.01 and 5.02 (other
than those conditions that by their nature or their terms are to be satisfied
only at

 

43



--------------------------------------------------------------------------------

the Closing) and (2) those conditions set forth in Sections 5.01 and 5.02 that
by their nature or their terms are to be satisfied only at the Closing would
have been satisfied had the Closing taken place on such termination date, except
in each case as the failure of a condition results from the material breach by
Investor pursuant to which the Company is terminating this Agreement.

For purposes of clauses (i) and (ii) immediately above, the condition set forth
in Section 5.02(l) shall be deemed satisfied if there shall not have been any
unwaived event of default under the Replacement DIP Facility in accordance with
the terms thereof other than the failure to repay in full all obligations under
the Replacement DIP Facility on or before the Scheduled Maturity Date (as
defined in the DIP Commitment Letter). Any Reverse Break-Up Fee, may, at the
sole and absolute discretion of the Company, be paid to the Company by either or
a combination aggregating $25 million of the following: (x) a reduction in
principal amount of indebtedness outstanding under the Prepetition Credit
Agreement (a “Prepetition Credit Agreement Credit”) and/or (y) cash by wire
transfer (to an account designated in writing by the Company). In the event the
Reverse Break-Up Fee is paid to the Company by a Prepetition Credit Agreement
Credit, Investor shall cause the Prepetition Credit Agreement and all documents
entered into in connection therewith and all payment registers maintained in
connection with such Prepetition Credit Agreement to reflect such reduction and
that reduction in principal shall be given effect for purposes of
Section 2.7(a)(ii) of that certain Collateral Trust Agreement dated as of
August 15, 2005, among ICO Global Communications (Holdings) Limited, the
Debtors, and The Bank of New York (f/k/a The Bank of New York Mellon), as
collateral agent.

(f) In the event that (i) this Agreement is terminated other than (A) pursuant
to Section 6.01(a)(iv) or (B) by the Company pursuant to Section 6.01(a)(iii) as
a result of a breach by Investor, and (ii) at the time of such termination
Investor then holds a majority of the funded indebtedness of the Company,
Investor shall have the right, in its discretion, to direct and require any
Debtor to immediately develop and implement one or more processes for the sale
of any or all of its assets under Section 363 of the Bankruptcy Code (the “363
Sales Process”) and, subject to obtaining Bankruptcy Court approval and other
required regulatory consents and approval of the Investor, to execute any such
sales (“363 Sales”), all with the goal of maximizing the value of and monetizing
the Debtors’ assets. The development, implementation and execution of a 363
Sales Process shall include, without limitation, creation of appropriate
marketing materials, the solicitation of potentially interested parties, the
establishment and provision of access to a data room, the filing and prosecution
of motions or other appropriate pleadings with the Bankruptcy Court seeking
approval of the bidding procedures for any 363 Sale, and shall otherwise be
reasonably satisfactory to the Investor provided, however, that such 363 Sales
Process shall not preclude the Debtors from pursuing a plan of reorganization
(in addition to the 363 Sales Process) but the Debtors may not file, propose or
seek to confirm any such plan unless, in an exercise of the Debtors’ fiduciary
duties, it would maximize value for the Debtors’ estates, taking into account
timeframe, execution risk, total enterprise value, and other relevant factors,
as compared to executing one or more 363 Sales. Any such 363 Sale shall be on
terms and conditions that are reasonably acceptable to the Investor. The Debtors
agree to execute and deliver such agreements, documents and instruments as the
Investor may reasonably request to effectuate the foregoing, such agreements,
documents and instruments to be reasonably acceptable to the Investor.

 

44



--------------------------------------------------------------------------------

(g) Any amounts owing to Investor pursuant to Sections 4.07 and 6.02 of this
Agreement shall be allowed administrative expenses in the Chapter 11 Cases
pursuant to sections 363(b) and 503(b) of the Bankruptcy Code.

SECTION 6.03 Amendments and Waivers. This Agreement may not be amended except by
an instrument in writing signed on behalf of each of the Parties hereto. By an
instrument in writing, Investor, on the one hand, or the Company, on the other
hand, may waive any condition to such Party’s obligations under this Agreement
and/or compliance by the other with any term or provision of this Agreement that
such other Party was or is obligated to comply with or perform.

ARTICLE VII

General Provisions

SECTION 7.01 Nonsurvival of Representations and Warranties. None of the
representations and warranties in this Agreement or in the Reorganized Company’s
Closing Certificate shall survive the Closing.

SECTION 7.02 Assignment. This Agreement and the rights and obligations hereunder
will not be assignable or transferable by any party without the prior written
Consent of the other party hereto. Notwithstanding the foregoing, (a) Investor
may assign any portion or all of its rights hereunder to one or more of its
Affiliates without the prior written consent of the Company and (b) Investor may
assign any portion or all of its rights hereunder by way of security; provided,
however, that such assignment shall not relieve Investor of any of its
obligations hereunder. Any attempted assignment in violation of this
Section 7.02 will be void. Subject to the preceding sentences, this Agreement
will be binding upon, inure to the benefit of, and be enforceable by, the
parties and their respective successors and assigns.

SECTION 7.03 No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their permitted assigns and nothing herein
expressed or implied shall give or be construed to give to any person, other
than the parties hereto and such assigns, any legal or equitable rights
hereunder.

SECTION 7.04 Notices. All notices or other communications required or permitted
to be given hereunder shall be in writing and shall be delivered by hand or sent
by facsimile or sent, postage prepaid, by registered, certified or express mail
or overnight courier service and shall be deemed given when received, at the
following addresses (or at such other address for a party as shall be specified
by like notice):

 

  (i) if to Investor,

9601 South Meridian Boulevard

Englewood, Colorado 80112

Attention: General Counsel

Facsimile: (303) 723-1699

 

45



--------------------------------------------------------------------------------

with a copy to:

Skadden Arps Slate Meagher & Flom LLP

4 Times Square

New York, NY 10036-6522

Attention: Jay M. Goffman, Esq.

J. Eric Ivester, Esq.

Howard L. Ellin, Esq.

Sean C. Doyle, Esq.

Facsimile: (212) 735-2000

 

  (ii) if to the Company,

11700 Plaza America

Drive Suite 1010

Reston, VA 20190

Attention: Board of Directors

Facsimile: (703) 964-1401

with a copy to:

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, IL 60654

Attention: Richard J. Campbell, P.C.

Matthew J. Richards

Ryan B. Bennett

Facsimile: (312) 862-2200

SECTION 7.05 Interpretation; Exhibits and Schedules; Certain Definitions.

(a) When a reference is made in this Agreement to an Article, Section or
Exhibit, such reference shall be to an Article of, a Section of, or an Exhibit
to, this Agreement unless otherwise indicated. The table of contents and
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. Whenever
the words “include”, “includes”, “including” or “such as” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall.” The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
word “or” shall not be exclusive. The word “extent” in the phrase “to the
extent” shall mean the degree to which a subject or other thing extends, and
such phrase shall not mean simply “if”. Whenever used in this Agreement, any
noun or pronoun shall be deemed to include the plural as well as the singular
and to cover all genders. This Agreement shall be construed without regard to
any presumption or rule requiring construction or interpretation against the
party drafting or causing any instrument to be drafted. Unless a contrary intent
is apparent, any Contract,

 

46



--------------------------------------------------------------------------------

instrument or Law defined or referred to herein or in any Contract or instrument
that is referred to herein means such Contract, instrument or Law as from time
to time amended, modified or supplemented, including (in the case of Contracts
or instruments) by waiver or Consent and (in the case of law) by succession of
comparable successor law and references to all attachments thereto and
instruments incorporated therein. References to a person are also to its
permitted successors and assigns.

(b) For all purposes of this Agreement:

“Affiliate” of any person means another person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first person.

“Approval Orders” means, collectively, the Investment Agreement Approval Order
and DIP Financing Approval Order.

“Company Material Adverse Effect” means a material adverse effect on the
business, operations, property or condition (financial or otherwise) of the
Company and the Company Subsidiaries, taken as a whole; provided that none of
the following, either alone or taken together with other changes or effects or
whether arising directly or indirectly, shall be taken into account in
determining whether there has been a Company Material Adverse Effect:
(i) changes, or effects arising from or relating to changes, in Laws,
(ii) changes arising from or relating to, or effects of, weather or
meteorological events; (iii) changes arising from or relating to, or effects of,
the transactions contemplated by this Agreement or the announcement thereof or
the taking of any action in accordance with this Agreement; (iv) changes, or
effects arising from or relating to changes, affecting the industries of which
the business of the Company and the Company Subsidiaries is a part generally;
(v) changes arising from or relating to, or effects of, any motion, application,
pleading or order filed under or in connection with, the Chapter 11 Cases or any
motion, application, pleading or order filed by any Governmental Entity
generally applicable to communications satellites or rights with respect to the
broadcast spectrum, (vi) changes, or effects arising from or relating to
changes, in financial, banking, or securities markets (including (a) any
disruption of any of the foregoing markets, (b) any change in currency exchange
rates, (c) any decline in the price of any security or any market index and
(d) any increased cost of capital or pricing related to any financing),
(vii) any failure, in and of itself, to achieve any financial projections or
financial forecasts which prior to the date hereof have been provided to
Investor, though the parties acknowledge and agree that any of the underlying
causes with respect to such failure, unless otherwise excluded from
consideration by operation of this definition, may be taken into account in
determining whether there has been a Company Material Adverse Effect, or
(viii) changes arising from or relating to, or effects of, any act(s) of war or
of terrorism; provided, however, that, with respect to the matters included in
clauses (i), (ii) and (iv)-(viii), such matters may be taken into account in
determining, there has been a Company Material Adverse Effect only to the extent
such matters affect the Company and the Company Subsidiaries in a manner that is

 

47



--------------------------------------------------------------------------------

adverse and disproportionate to other similarly situated companies in the
communications industry.

“Company Subsidiary” means each subsidiary of the Company (including, on and
after the Closing, each subsidiary of the Reorganized Company).

“Contract” means any contract, lease, license, indenture, note, bond, agreement,
permit, concession, franchise, commitment or other legally binding arrangement.

“DIP Commitment Letter” means the commitment letter (including the exhibits and
annexes attached thereto), dated February 1, 2011, between Investor and the
Company.

“Investor Material Adverse Effect” means a material adverse effect on the
ability of Investor to perform its obligations under this Agreement to
consummate the Transaction.

“Liens” means, collectively, all pledges, liens, charges, mortgages, easements,
leases, subleases, covenants, rights of way, options, claims, restrictions,
encumbrances and security interests of any kind or nature whatsoever.

“person” means any individual, firm, corporation, partnership, company, limited
liability company, trust, joint venture, association, Governmental Entity or
other entity.

“Prior Plan” means Debtors’ Modified Second Amended Joint Plan of Reorganization
Pursuant to Chapter 11 of the United States Bankruptcy Code, dated January 6,
2011 or any prior version thereof filed with the Bankruptcy Court.

“Related Person” means with respect to any person, all past, present and future
directors, officers, members, managers, stockholders, employees, controlling
persons, agents, professionals, financial advisors, restructuring advisors,
attorneys, accountants, investment bankers, Affiliates or representatives of
(i) any such person and (ii) of any Affiliate of such person.

A “Subsidiary” of any person means another person of which such first person,
(i) owns directly or indirectly an amount of the voting securities, other voting
ownership or voting partnership interests sufficient to elect at least a
majority of such other person’s board of directors or other governing body (or,
if there are no such voting interests, 50%

 

48



--------------------------------------------------------------------------------

or more of the equity interests), (ii) in the case of a partnership, serves as a
general partner or (iii) in the case of a limited liability company, serves as a
managing member.

SECTION 7.06 Counterparts. This Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement, and
will become effective when one or more such counterparts have been signed by
each of the parties and delivered to the other parties. Delivery of an executed
counterpart of a signature page by facsimile or electronic transmission
(including by electronic transmission in portable document format (pdf)) will be
effective as delivery of an original executed counterpart of this Agreement.

SECTION 7.07 Entire Agreement. This Agreement, taken together with the Investor
Disclosure Letter and the Company Disclosure Letter (along with the Exhibits and
Annexes hereto and thereto), contain the entire agreement and understanding
among the parties hereto with respect to the subject matter hereof and supersede
all prior agreements and understandings relating to such subject matter
(including the Original Agreement). None of the parties shall be liable or bound
to any other party in any manner by any representations, warranties or covenants
relating to such subject matter except as specifically set forth herein.

SECTION 7.08 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement will nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, said provision survives to
the extent it is not so declared, and all of the other provisions of this
Agreement remain in full force and effect only if, after excluding the portion
deemed to be unenforceable, the remaining terms provide for the consummation of
the transactions contemplated hereby in substantially the same manner as
originally set forth at the later of the date this Agreement was executed or
last amended, otherwise the parties hereto will negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the maximum extent possible under
applicable Law.

SECTION 7.09 Specific Performance. The Parties hereto hereby agree that
irreparable damage would occur in the event that any provision of this Agreement
was not performed in accordance with its specific terms or was otherwise
breached, and that money damages or other legal remedies would not be an
adequate remedy for any such damages. Accordingly, the parties hereto
acknowledge and hereby agree that in the event of any breach or threatened
breach by the Company, on the one hand, or Investor, on the other hand, of any
of their respective covenants or obligations set forth in this Agreement, the
Company, on the one hand, and Investor, on the other hand, shall, in addition to
any other remedies which may be available to them, be entitled to an injunction
or injunctions to prevent or restrain breaches or threatened breaches of this
Agreement by the other (as applicable), and to specifically enforce the terms
and provisions of this Agreement to prevent breaches or threatened breaches of,
or to enforce compliance with, the covenants and obligations of the other under
this Agreement, in all cases without any requirement to post any bond in
connection therewith. The Company, on the

 

49



--------------------------------------------------------------------------------

one hand, and Investor, on the other hand, hereby agree not to raise any
objections to the availability of the equitable remedy of specific performance
to prevent or restrain breaches or threatened breaches of this Agreement by the
Company, on the one hand, or Investor, on the other hand.

SECTION 7.10 Consent to Jurisdiction. Each party hereto (i) consents to submit
itself to the exclusive jurisdiction and venue of the Bankruptcy Court and in
the event that such court does not have or declines to exercise jurisdiction, to
the exclusive jurisdiction and venue of any state court or any Federal court
located in the City of New York, Borough of Manhattan, in the event any dispute
arises out of this Agreement or any transaction contemplated hereby, (ii) agrees
that it will not attempt to deny or defeat such exclusive jurisdiction by motion
or other request for leave from any such court and (iii) agrees that it will not
bring any action relating to this Agreement or any transaction contemplated
hereby in any court other than the Bankruptcy Court or, in the event that such
court does not have or declines to exercise jurisdiction, in any state court or
any Federal court sitting in the City of New York, Borough of Manhattan. Each of
the parties to this Agreement irrevocably consents to service of process in the
manner provided for delivering notices in Section 7.04. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by applicable Law. Each party further agrees that
service of any process, summons, notice or document to such party’s respective
address set forth above shall be effective service of process for any action,
suit or proceeding in New York with respect to any matters to which it has
submitted to jurisdiction in this Section 7.10.

SECTION 7.11 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
agreements made and to be performed entirely within such State, without regard
to the conflicts of law principles of such State.

SECTION 7.12 Waiver of Jury Trial. Each party hereby waives to the fullest
extent permitted by applicable Law, any right it may have to a trial by jury in
respect to any litigation directly or indirectly arising out of, under or in
connection with this Agreement or any transaction contemplated hereby. Each
party (a) certifies that no representative, agent or attorney of any other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (b) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 7.12.

SECTION 7.13 No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement or any document or instrument in connection herewith
or therewith or otherwise, the Parties each acknowledge and agree that it has no
right of recovery against, and no personal liability shall attach to, the
former, current or future directors, officers, employees, agents, advisors,
attorneys, representatives, Affiliates, general or limited partners,
securityholders, members, managers, trustees or controlling persons of the other
Party (or any of their successors or assigns) or any Affiliate thereof or any
former, current or future director, officer, employee, agent, advisor, attorney,
representative, Affiliate, general or limited partner, securityholder, member,
manager, trustee or controlling person of any of the foregoing (or any of their
successors or assigns) or any Affiliate thereof (collectively, the “Releasees”),

 

50



--------------------------------------------------------------------------------

through the other Party or otherwise, whether by or through attempted piercing
of the corporate veil, by or through a claim by or on behalf of the other Party
against the Releasees, including under the DIP Commitment Letter, by or through
this Agreement, by the enforcement of any judgment or assessment or by any legal
or equitable proceeding, by virtue of any statute, regulation or applicable Law,
or otherwise.

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Investor have duly executed this Agreement
as of the date first written above.

 

DISH NETWORK CORPORATION By:  

 

  Name:   Title:   DBSD NORTH AMERICA, INC. By:  

 

  Name:   Title:

[Signature Page to the Amended & Restated Investment Agreement]